EXECUTION VERSION




Credit Agreement
dated as of February 28, 2020
by and among
Digital Turbine, Inc.,
a Delaware corporation,
Digital Turbine Media, Inc.,
a Delaware corporation,
and
Digital Turbine USA, Inc.,
a Delaware corporation,
Collectively, as Borrowers,
and
Western Alliance Bank,
as Bank
$25,000,000 Maximum Principal Amount






SMRH:4842-8303-7620.12
 
 
 
 
 




--------------------------------------------------------------------------------


EXECUTION VERSION




TABLE OF CONTENTS
 
 
Page
ARTICLE I LOAN FACILITIES
1
1.1
Revolving Loans
1
1.2
Term Loan
2
1.3
Interest Rates; Payments of Interest.
2
1.4
Notice of Borrowing Requirements.
3
1.5
Recovery of Additional Costs
4
1.6
Notes; Statements of Obligations
4
1.7
Holidays
4
1.8
Time and Place of Payments.
4
1.9
Mandatory Principal Reductions.
5
1.1
Fees
6
1.11
Protective Advances
7
1.12
Taxes on Payments
7
1.13
Replacement of LIBOR.
8
ARTICLE II LETTERS OF CREDIT
9
2.1
Letters of Credit.
9
2.2
Procedure for Issuance of Letters of Credit
10
2.3
Fees, Commissions and Other Charges.
10
2.4
Reimbursement Obligations.
11
2.5
Obligations Absolute.
11
2.6
Change in Law
12
2.7
Letter of Credit Payments
12
2.8
Outstanding Letters of Credit Following Event of Default or on the Revolving
Loans Maturity Date.
12
2.9
Letter of Credit Applications
13
ARTICLE III CONDITIONS TO CLOSING
13
3.1
Conditions to Initial Loans
13
3.2
Conditions to All Loans and Letters of Credit
13
3.3
Conditions Subsequent to All Loans and Letters of Credit
13
ARTICLE IV REPRESENTATIONS AND WARRANTIES
14
4.1
Legal Status
14
4.2
No Violation; Compliance
14
4.3
Authorization; Enforceability
14
4.4
Approvals; Consents
14
4.5
Liens
15
4.6
Debt
15
4.7
Litigation
15
4.8
No Default
15
4.9
Capitalization.
15
4.1
Taxes
16
4.11
Correctness of Financial Statements; No Material Adverse Change
16
4.12
ERISA
16
4.13
Full Disclosure
16



SMRH:4842-8303-7620.12
i
 
 
 
 




--------------------------------------------------------------------------------





4.14
Other Obligations
17
4.15
Investment Company Act
17
4.16
Patents, Trademarks, Copyrights, and Intellectual Property, etc.
17
4.17
Environmental Condition
17
4.18
Solvency
17
4.19
Labor Matters
18
4.2
Reserved.
18
4.21
Brokers
18
4.22
Customer and Trade Relations
18
4.23
Material Contracts
18
4.24
Casualty
18
4.25
OFAC
18
4.26
Patriot Act
19
4.27
Purchase Agreement
19
4.28
Holding Company Status
19
ARTICLE V AFFIRMATIVE COVENANTS
19
5.1
Punctual Payments
19
5.2
Books and Records; Collateral Audits; Appraisals; Account Verification.
19
5.3
Collateral Reporting and Financial Statements
20
5.4
Existence; Preservation of Licenses; Compliance with Law
21
5.5
Insurance.
21
5.6
Assets
22
5.7
Taxes and Other Liabilities
22
5.8
Notices to Bank
22
5.9
Banking Relationship
23
5.1
Further Assurances
23
5.11
Cash Management Services
23
5.12
Environment
23
5.13
Additional Collateral
24
5.14
Guarantors
24
ARTICLE VI NEGATIVE COVENANTS
24
6.1
Use of Funds; Margin Regulation.
24
6.2
Debt
25
6.3
Liens
25
6.4
Merger, Consolidation, Transfer of Assets
25
6.5
Reserved.
25
6.6
Sales and Leasebacks
25
6.7
Dispositions
25
6.8
Investments
25
6.9
Character of Business
25
6.1
Restricted Payments
25
6.11
Guarantee
25
6.12
Transactions with Affiliates
26
6.13
Stock Issuance
26
6.14
Financial Condition
26



    
SMRH:4842-8303-7620.12
ii
 
 
 
 




--------------------------------------------------------------------------------





6.15
OFAC
26
6.16
[Reserved]
26
6.17
Fiscal Year.
27
6.18
Burdensome Agreements
27
6.19
Amendments of Certain Documents
27
6.2
Limitations on Holdings
27
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
27
7.1
Events of Default
27
7.2
Remedies
29
7.3
Appointment of Receiver or Trustee
29
7.4
Power of Attorney
29
7.5
Remedies Cumulative
30
ARTICLE VIII MISCELLANEOUS
30
8.1
Notices
30
8.2
No Waivers
30
8.3
Expenses; Documentary Taxes; Indemnification.
30
8.4
Amendments and Waivers
32
8.5
Successors and Assigns; Participations; Disclosure.
32
8.6
Confidentiality
33
8.7
Counterparts; Integration
34
8.8
Severability
34
8.9
Knowledge
34
8.1
Additional Waivers.
34
8.11
Destruction of Borrowers' Documents
35
8.12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; CLASS ACTION WAIVER.
35
8.13
Reference Provision
36
8.14
Revival and Reinstatement of Obligations
37
8.15
Updating Disclosure Schedules
38
8.16
Patriot Act Notification
38
8.17
Joint Borrower Provisions
38





    
SMRH:4842-8303-7620.12
iii
 
 
 
 




--------------------------------------------------------------------------------







Exhibits and Schedules
Schedule A    Definitions and Construction
Schedule B    Closing Conditions
Schedule 4.1    Legal Status
Schedule 4.7    Litigation
Schedule 4.9(a)    Ownership of Borrowers
Schedule 4.9(b)    Ownership of Subsidiaries
Schedule 4.12    Employee Benefit Plans
Schedule 4.16    Intellectual Property Disclosures
Schedule 4.19    Labor Matters
Schedule 4.21    Brokers
Schedule 4.23    Material Contracts


Exhibit 1.2(c)    Form of Notice of Prepayment
Exhibit 1.4(b)    Form of Notice of Borrowing
Exhibit 5.3(c)    Form of Compliance Certificate






    
SMRH:4842-8303-7620.12
iv
 
 
 
 




--------------------------------------------------------------------------------






SUMMARY OF CREDIT TERMS
Credit Agreement Section
Credit Terms
Section 1.1 – Revolving Credit Commitment
$5,000,000
Section 1.1 – Revolving Loans Maturity Date
February 28, 2025
Section 1.2(a) – Term Loan Commitment
$20,000,000
Section 1.2(b) – Term Loan Amortization Payments
Payment 1 - $250,000
Payments 2 through 8 - $500,000
Payments 9 through 12 - $750,000
Payments 13 through 16 - $1,000,000
Payment 17 and each payment thereafter - $1,250,000
Section 1.2(c) – Term Loan Maturity Date
February 28, 2025
Section 1.3(a)(i) – Applicable Margin for Revolving Loans
3.75% per annum
Section 1.3(a)(ii) – Applicable Margin for the Term Loan
3.75% per annum
Section 1.10(a) – Revolving Credit Facility Fee
$10,000
Section 1.10(a) – Term Loan Commitment Fee
$150,000
Section 1.1 – Credit Card Line Sublimit
$500,000
Section 2.1(a) – Letter of Credit Sublimit
$300,000







SMRH:4842-8303-7620.12
v
 
 
 
 




--------------------------------------------------------------------------------






CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of February 28, 2020, is entered into between
and among Digital Turbine, Inc., a Delaware corporation ("Holdings"), Digital
Turbine Media, Inc., a Delaware corporation (“DT Media”), Digital Turbine USA,
Inc., a Delaware corporation (“DT USA”, and, together with Holdings, DT Media,
and DT USA, each, a "Borrower" and collectively, as "Borrowers"), and Western
Alliance Bank, an Arizona corporation ("Bank"). Initially capitalized terms used
in this Agreement have the meanings ascribed to such terms in Schedule A. In
addition, interpretation of UCC terms, accounting terms, and other matters of
construction are set forth in Schedule A.
A.    On the Closing Date (as hereinafter defined), DT Media shall acquire 100%
of the common stock of Mobile Posse, Inc., a Delaware corporation ("Target")
pursuant to that certain Stock Purchase Agreement, dated as of February 6, 2020
("Purchase Agreement"), among DT Media, Target, and ACME Mobile, LLC, a Delaware
limited liability company (the "Seller"), and Jonathan Jackson and Stephen
Sincavage (collectively, the “Equityholders”). Such acquisition is referred to
herein as the "Acquisition."
B.    Borrowers have requested that Bank provide to Borrowers a term loan in
order to finance the Acquisition and a revolving credit facility for ongoing
working capital, and Bank has agreed with such request, subject to the terms and
conditions of this Agreement.
The parties hereto hereby agree as follows:
ARTICLE I
LOAN FACILITIES
1.1    Revolving Loans. Provided that no Event of Default or Default has
occurred and is continuing, and subject to the other terms and conditions
hereof, Bank agrees to make revolving loans ("Revolving Loans") to Borrowers,
upon notice in accordance with Section 1.4(b), in an amount up to the Revolving
Credit Commitment, from the Closing Date up to but not including the Revolving
Loans Maturity Date, the proceeds of which shall be used only for the purposes
allowed in Section 6.1(a), subject to the following conditions and limitations:
a.Each request for a Borrowing of a Revolving Loan shall be in a minimum amount
of $50,000 (or such lesser amount as Bank, in its sole discretion, may from time
to time permit) and, if in excess of such amount, in an integral multiple of
$50,000 in excess of such amount (or such lesser amount that would cause
Revolving Credit Usage to equal the Revolving Credit Commitment), provided that
the aggregate principal amount of Revolving Credit Usage plus the Letter of
Credit Usage plus the amounts outstanding under the Credit Card Lines after
giving effect to any proposed Borrowing of a Revolving Loan shall not exceed the
Revolving Credit Commitment;
b.Borrowers shall not be permitted to borrow, and Bank shall not be obligated to
make, any Revolving Loans to Borrowers, unless and until all of the conditions
for a Borrowing of a Revolving Loan set forth in Section 3.2 have been met; and
c.if, at any time or for any reason, (i) the aggregate amount of Revolving
Credit Usage plus the Letter of Credit Usage plus the amount reserved under the
Credit Card Line Sublimit exceeds the Revolving Credit Commitment, or (ii) the
aggregate amount outstanding under the Credit Card Line Sublimit exceeds
$500,000 (each, an "Overadvance"), Borrowers shall promptly, but in any event
within one Business Day, pay to Bank, upon Bank's election and demand, in cash,
the amount of such Overadvance to be used


SMRH:4842-8303-7620.12
1
 
 
 
 




--------------------------------------------------------------------------------





by Bank to repay outstanding Revolving Loans and/or amounts outstanding under
the Credit Card Lines, as applicable.
d.Borrowers may, upon not less than three (3) Business Days’ prior written or
telephonic notice confirmed in writing to Bank, at any time and from time to
time terminate in whole or permanently reduce in part, together with the
applicable Revolving Credit Termination Fee, the Revolving Credit Commitment in
an amount up to the amount by which the Revolving Credit Commitment exceeds the
Revolving Credit Usage at the time of such proposed termination or reduction;
provided, any such partial reduction of the Revolving Credit Commitment shall be
in an aggregate minimum amount of $50,000 and integral multiples of $50,000 in
excess of that amount. The Borrowers’ notice to Bank shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Credit Commitment shall be effective on the date specified in Borrowers’ notice.
Borrowers may repay and, subject to the terms and conditions hereof, reborrow
Revolving Loans. All such repayments shall be without penalty or premium. On the
Revolving Loans Maturity Date, Borrowers shall pay to Bank the entire unpaid
principal balance of the Revolving Loans together with all accrued but unpaid
interest thereon and other Obligations in respect thereto.
1.2    Term Loan.
a.Provided that no Event of Default or Default has occurred and is continuing,
and subject to the other terms and conditions hereof, Bank agrees to make a term
loan (the "Term Loan") to Borrowers on the Closing Date, in an amount equal to
the Term Loan Commitment, the proceeds of which shall only be used for the
purposes allowed in Section 6.1(b). Bank shall make the proceeds of the Term
Loan available to Borrowers on the Closing Date by transferring same day funds
pursuant to written disbursement instructions provided to Bank by Borrowers on
the Closing Date.
b.Borrowers shall pay quarterly principal reduction payments on the Term Loan,
each in the amount set forth in Section 1.2(b) of the Summary of Credit Terms.
Each such payment shall be due and payable on the fifth day following the end of
each Fiscal Quarter following the Closing Date, commencing July 6th, 2020 and
continuing on the fifth day following the end of each succeeding Fiscal Quarter.
On the Term Loan Maturity Date, Borrowers shall pay to Bank the entire unpaid
principal balance of the Term Loan together with all accrued but unpaid interest
thereon.
c.Borrowers may, upon prior written Notice of Prepayment given by the Authorized
Officer of Administrative Borrower, by facsimile or other electronic
transmission, or personal service delivered to Bank at the address set forth in
the Notice of Prepayment, prepay the Term Loan at any time and from time to
time, in whole or in part, together with the applicable Term Loan Prepayment
Fee. Bank shall be given such notice no later than 11:00 a.m., Pacific time, on
the fifth (5th) Business Day prior to such proposed prepayment. All such
principal amounts repaid or prepaid may not be reborrowed. All voluntary
prepayments under this Section 1.2(c) shall be applied in inverse order toward
the remaining scheduled principal reduction payments owing under Section 1.2(b);
provided that if Borrowers fail to timely provide Bank with prior written notice
of such voluntary prepayment in accordance with this Section 1.2(c), then the
prepayment shall be applied on a pro rata basis toward the scheduled principal
reduction payments owing under Section 1.2(b), commencing with the second such
payment due following the voluntary prepayment.
1.3    Interest Rates; Payments of Interest.
a.Interest Rate Options.


SMRH:4842-8303-7620.12
2
 
 
 
 




--------------------------------------------------------------------------------





i.Revolving Loans. Subject to the terms and conditions hereof, all Revolving
Loans shall bear interest at a per annum rate equal to LIBOR plus the Applicable
Margin set forth in Section 1.3(a)(i) of the Summary of Credit Terms.
ii.Term Loan. Subject to the terms and conditions hereof, the Term Loan shall
bear interest at a per annum rate equal to LIBOR plus the Applicable Margin set
forth in Section 1.3(a)(ii) of the Summary of Credit Terms.
b.Default Rate. Upon the occurrence and during the continuance of an Event of
Default, in addition to and not in substitution of any of Bank's other rights
and remedies with respect to such Event of Default, at the option of Bank the
entire unpaid principal balance of the Loans shall bear interest at the
otherwise applicable rate(s) plus 400 basis points. In addition, interest,
Expenses, the Fees, and other amounts due hereunder not paid when due shall bear
interest at the otherwise applicable rate(s) plus 200 basis points until such
overdue payment is paid in full.
c.Computation of Interest. All computations of interest shall be calculated on
the basis of a year of 360 days for the actual days elapsed. In the event that
the LIBOR announced is, from time to time, changed, adjustment in LIBOR shall be
made as of 12:01 a.m. (Pacific time) on the first day of the applicable calendar
month. Interest shall accrue from the Closing Date to the date of repayment of
the Loans in accordance with the provisions of this Agreement; provided,
however, if a Loan is repaid on the same day on which it is made, then 1 day's
interest shall be paid on that Loan. Any and all interest not paid when due
shall added to the principal balance of the applicable Loan and shall bear
interest thereafter as provided for in Section 1.3(b).
d.Maximum Interest Rate. Under no circumstances shall the interest rate and
other charges hereunder exceed the highest rate permissible under any law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that Bank has
received interest and other charges hereunder in excess of the highest rate
applicable hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, FIRST, the Obligations, other than interest
and Bank Product Obligations, in the inverse order of maturity, and SECOND, Bank
Product Obligations, and the provisions hereof shall be deemed amended to
provide for the highest permissible rate. If there are no Obligations
outstanding, Bank shall refund to Borrowers such excess.
e.Payments of Interest. All accrued but unpaid interest on the Loans, calculated
in accordance with this Section 1.3, shall be due and payable, in arrears, on
each and every Interest Payment Date.
1.4    Notice of Borrowing Requirements.
a.Each Borrowing shall be made on a Business Day.
b.Each Borrowing shall be made upon a written Notice of Borrowing given by the
Authorized Officer of Administrative Borrower, by facsimile or other electronic
transmission, or personal service delivered to Bank at the address set forth in
the Notice of Borrowing. Bank shall be given such notice no later than
11:00 a.m., Pacific time, on the Business Day prior to such proposed Borrowing.
Such notice shall state the amount and purpose thereof (subject to the
provisions of Section 1.1 and Section 1.2). Once given, a Notice of Borrowing
shall be irrevocable and Borrowers shall be bound thereby.


SMRH:4842-8303-7620.12
3
 
 
 
 




--------------------------------------------------------------------------------





c.So long as all of the conditions for a Borrowing of a Loan set forth herein
have been satisfied, Bank shall credit the proceeds of such Loan on the
applicable Borrowing date into Borrowers’ Account, or as otherwise directed in
writing by the Authorized Officer of Administrative Borrower.
1.5    Recovery of Additional Costs. If the imposition of or any Change in Law
or the interpretation or application thereof by any court or administrative or
governmental authority (including any request or policy not having the force of
law) shall impose, modify or make applicable any taxes (except Excluded Taxes or
Taxes addressed in Section 1.12), reserve requirements, capital adequacy
requirements or other obligations which would (a)  increase the cost to Bank for
extending or maintaining the credit facilities to which this Agreement relates,
(b)  reduce the amounts payable to Bank under this Agreement or any Loan
Documents, or (c) reduce the rate of return on Bank's capital as a consequence
of Bank's obligations with respect to the credit facilities to which this
Agreement relates, then Borrowers agree to pay to Bank such additional amounts
as will compensate Bank therefor, within 15 days after Bank's written demand for
such payment, which demand shall be accompanied by an explanation of such
imposition or charge and a calculation in reasonable detail of the additional
amounts payable by Borrowers, which explanation and calculations shall be
conclusive in the absence of manifest error; provided that Borrowers shall not
be required to compensate Bank pursuant to the foregoing provisions for any
increased costs incurred or reductions suffered more than three (3) months prior
to the date that Bank notifies Borrowers of the Change in Law giving rise to
such increased costs or reductions and of Bank's intention to claim compensation
therefor.
1.6    Notes; Statements of Obligations. The Revolving Loans and Borrowers'
obligation to repay the same shall be evidenced by the Revolving Loans Note,
this Agreement and the books and records of Bank. The Term Loan and Borrowers'
obligation to repay the same shall be evidenced by the Term Note, this Agreement
and the books and records of Bank. Bank shall render monthly statements of the
Loans to Borrowers, including statements of all principal and interest owing on
the Loans, and all Fees and Expenses owing, and such statements shall be
presumed to be correct and accurate and constitute an account stated between
Borrowers and Bank unless, within 30 days after receipt thereof by Borrowers,
Borrowers deliver to Bank, at the address specified in Section 8.1, written
objection thereof specifying the error or errors, if any, contained in any such
statement.
1.7    Holidays. Any principal or interest in respect of the Loans which would
otherwise become due on a day other than a Business Day, shall instead become
due on the next succeeding Business Day and such adjustment shall be reflected
in the computation of interest; provided, however, that in the event that such
due date shall, subsequent to the specification thereof by Bank, for any reason
no longer constitute a Business Day, Bank may change such specified due date in
accordance with this Section 1.7.
1.8    Time and Place of Payments.
a.All payments due hereunder shall be made available to Bank in immediately
available Dollars, not later than 12:00 p.m., Pacific time, on the day of
payment, to the following address or such other address as Bank may from time to
time specify by notice to Borrowers:
Western Alliance Bank

600 Anton Boulevard, Suite 150

Costa Mesa, CA 92626


SMRH:4842-8303-7620.12
4
 
 
 
 




--------------------------------------------------------------------------------





b.Borrowers agree that (i) Bank shall be entitled to debit Borrowers’ Account
(as may be updated from time to time with the consent of Borrowers) maintained
with Bank to make any payment required to be made by any Borrower or Borrowers
under any Loan Document on the date such payment is due and (ii) to the extent
there are insufficient funds in such account to cover any payments required to
be made by such Borrower or Borrowers under any Loan Document, Borrowers shall
wire transfer the amount of such insufficiency to such deposit account as Bank
shall notify Administrative Borrower in writing from time to time within a
reasonable time prior to the date such payment is due.
c.In addition, Borrowers hereby authorize Bank at its option, without prior
notice to Borrowers, to advance a Revolving Loan for any payment past due
hereunder, including principal and interest owing on the Loans, the Fees and all
Expenses, and to pay the proceeds of such Revolving Loan to Bank for application
toward such due or past due payment.
1.9    Mandatory Principal Reductions.
a.Dispositions. Except as otherwise provided in Section 1.9(e), Borrowers shall
pay to Bank, on the first Business Day following Borrowers' receipt thereof,
100% of the Net Proceeds derived from each and all of its Dispositions other
than Permitted Dispositions; provided, however, in accordance with Section 6.7,
Borrowers shall not conduct or consummate any Dispositions other than Permitted
Dispositions. Bank shall apply such Net Proceeds in accordance with
Section 1.9(f).
b.Excess Cash Flow. Beginning with the Fiscal Year ending March 31, 2021, within
thirty (30) days after the earlier to occur of (x) the delivery of financial
statements pursuant to Section 5.3(e) and (y) the date financial statements were
required to be delivered pursuant to Section 5.3(e), Borrowers shall prepay an
aggregate principal amount of the Loans equal to the excess (if any) of (A) the
Excess Cash Flow Recapture Percentage of Excess Cash Flow for the Fiscal Year
covered by such financial statements, less (B) the aggregate principal amount of
the Term Loan optionally prepaid pursuant to Section 1.2(c) during the most
recently completed Fiscal Year to which such financial statements refer, but
only to the extent such prepayments are funded with internally generated cash
flow (and not with the proceeds of any equity or debt financing).
c.Issuance of Subordinate Debt and/or Ownership Interests. Borrowers shall also
pay to Bank 100% of the Net Proceeds from the issuance of (x) any additional
Subordinate Debt other than Permitted Debt and/or (y) any Ownership Interests
other than Permitted Equity Issuances, issued by Borrowers; provided that
Borrowers shall not issue any additional Subordinate Debt that is not Permitted
Debt, and Borrowers shall not issue any additional Ownership Interests that are
not Permitted Equity Issuances, without (i) the prior written consent of Bank,
(ii) in the case of Subordinate Debt, execution and delivery of a Subordination
Agreement with respect thereto, in form and substance satisfactory to Bank in
its sole and absolute discretion, and (iii) in the case of Ownership Interests,
as applicable, compliance with Section 5.10(a) of the Security Agreement. Bank
shall apply such Net Proceeds owed for prepayment in accordance with
Section 1.9(f).
d.Extraordinary Receipts. Except as otherwise provided in Section 1.9(e),
Borrowers shall also pay to Bank, on the first Business Day following Borrowers'
receipt thereof, 100% of the Net Proceeds from all Extraordinary Receipts. Bank
shall apply any such Extraordinary Receipts in accordance with Section 1.9(f).
e.Reinvestment. Notwithstanding the foregoing, with respect to the aggregate
amount of such Net Proceeds from any one Disposition or Extraordinary Receipt or
a series of related Dispositions or Extraordinary Receipts that does not exceed
$500,000, if Borrowers shall have delivered to Bank within


SMRH:4842-8303-7620.12
5
 
 
 
 




--------------------------------------------------------------------------------





thirty (30) days from the receipt of such Net Proceeds a certificate of the
Authorized Officer of Administrative Borrower to the effect that Borrowers
intend to apply such Net Proceeds (or a portion thereof specified in such
certificate), within 180 days after receipt of such Net Proceeds, to either
(x) acquire Equipment or other tangible Assets to be used in the business of
Borrowers or (y) to the extent permitted hereunder or by the Security Agreement,
restore real or personal property that is the subject of the applicable
insurance proceeds, and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this Section 1.9 in
respect of such Net Proceeds in an aggregate amount not to exceed such $500,000
limit, as specified in such certificate; provided, further, that to the extent
of any such Net Proceeds therefrom that have not been so applied by the end of
such 180 day period, a prepayment shall be required in an amount equal to such
Net Proceeds that have not been so applied.
f.Application of Net Proceeds and Extraordinary Receipts. Except as otherwise
required under Section 10.9 of the Security Agreement, all Net Proceeds, and
Extraordinary Receipts received by Bank pursuant to this Section 1.9 shall be
applied:
i.FIRST toward the remaining principal payments owing on the Term Loan under
Section 1.2(b) in inverse order until paid in full; and
ii.SECOND toward the Revolving Credit Usage until paid in full.
1.10    Fees. Borrowers shall pay to Bank:
a.A fee with respect to the Revolving Loans (the "Revolving Credit Facility
Fee") in the amount set forth in Section 1.10(a) of the Summary of Credit Terms,
and a fee with respect to the Term Loan (the "Term Loan Commitment Fee") in the
amount set forth in Section 1.10(a) of the Summary of Credit Terms. The
Revolving Credit Facility Fee shall be due and payable on each anniversary of
the Closing Date, and the Term Loan Commitment Fee shall be fully earned and
nonrefundable, and shall be due and payable on the Closing Date.
b.In the case of any reduction or termination of the Revolving Credit
Commitment, such reduction or termination (whether or not voluntary, mandatory,
as a result of the acceleration of the Obligations or otherwise), shall be
accompanied by a termination fee (the “Revolving Credit Termination Fee”) in the
amount of (i) one half of one percent (0.50%) of the amount in which the
Revolving Credit Commitment is reduced by such reduction or termination, if such
reduction or termination occurs on or prior to the first anniversary of the
Closing Date, and (iii) zero percent (0%) of the Revolving Credit Commitment if
reduced or terminated thereafter.
c.In the case of any prepayment of the Term Loan other than pursuant to Section
1.9(b) in the case of an Excess Cash Flow payment (a “Non-ECF Prepayment”), such
Non-ECF Prepayment (whether or not voluntary, mandatory, as a result of the
acceleration of the Obligations or otherwise), shall be accompanied by a
prepayment fee (the “Term Loan Prepayment Fee”) in the amount of (i) two percent
(2.00%) of the amount prepaid if such Non-ECF Prepayment is made on or prior to
the first anniversary of the Closing Date, provided that such fee shall not
apply unless and until the aggregate Non-ECF Prepayment amount prepaid during
such period exceeds $2,000,000, in which case such fee shall apply to all
Non-ECF Prepayment amounts prepaid during such period, (ii) one percent (1.00%)
of the amount prepaid if such Non-ECF Prepayment is made after the first
anniversary of the Closing Date and on or prior to the second (2nd) anniversary
of the Closing Date, provided that such fee shall not apply unless and until the
aggregate Non-ECF Prepayment amount prepaid during such period exceeds
$2,000,000, in which case such fee shall apply to all Non-ECF Prepayment amounts
prepaid during such period, and (iii) zero percent (0%) of the


SMRH:4842-8303-7620.12
6
 
 
 
 




--------------------------------------------------------------------------------





amount prepaid if such Non-ECF Prepayment is made thereafter. For the avoidance
of doubt, any prepayment of the Term Loan pursuant to Section 1.9(b) shall be
made without prepayment fee, penalty or premium.
d.An unused line fee (the “Unused Line Fee”) equal to the product of one-tenth
of one percent (0.10%) per annum times the result of (i) the aggregate amount of
the Revolving Credit Commitment, less (ii) the Average Revolving Credit Usage
during the immediately preceding Fiscal Month (or portion thereof), which Unused
Line Fee shall be due and payable, in arrears, on the first day of each Fiscal
Month, from and after the Closing Date up to the first day of the Fiscal Month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
e.If any certificate, financial report, financial statement, or any other
certificate, statement or report due hereunder or under any Loan Document is not
delivered to Bank when due hereunder, in addition to and not in substitution of
any of Bank's other rights and remedies with respect to such non-delivery,
Borrowers shall pay to Bank, upon Bank's election given by written notice to
Borrowers, a late delivery fee (the "Late Delivery Fee") in the amount of $500
per month for any and all such late deliveries in the aggregate. The Late
Delivery Fee shall be due and payable monthly on each Interest Payment Date
until such overdue certificate, statement or report is delivered to Bank in the
form required hereunder or under the applicable Loan Document. The Late Delivery
Fee is to compensate Bank for (i) the increased risk resulting from Bank's
inability to monitor and service the Loans using up-to-date information and
(ii) the reduced value and liquidity of the Loans as a financial asset.
1.11    Protective Advances. Borrowers hereby authorize Bank, from time to time
in Bank's sole discretion, (A) after the occurrence and during the continuance
of an Event of Default or Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3.2 are not satisfied, to
make Revolving Loans to Borrowers in an aggregate amount not to exceed 10% of
the Revolving Credit Commitment that Bank, in its discretion deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of repayment of the Obligations, or (3) to pay any
other amount chargeable to Borrowers pursuant to the terms of this Agreement
and/or any Loan Document, including Expenses (any of the Revolving Loans
described in this Section 1.11 shall be referred to as “Protective Advances”).
Each Protective Advance shall be deemed to be a Revolving Loan hereunder. The
Protective Advances shall be repayable on demand, secured by the Collateral,
constitute Obligations hereunder, and bear interest at the interest rate
applicable for Revolving Loans. The provisions of this Section 1.11 are for the
exclusive benefit of Bank and are not intended to benefit Borrowers in any way..
1.12    Taxes on Payments.
(a)All payments in respect of the Obligations shall be made free and clear of
and without any deduction or withholding for or on account of any present and
future taxes, levies, imposts, deductions, charges, withholdings, assessments or
governmental charges, and all liabilities with respect thereto, imposed by the
United States of America, any foreign government, or any political subdivision
or taxing authority thereof or therein, excluding any Excluded Taxes (all such
non-Excluded Taxes being hereinafter referred to as "Taxes"). If any Taxes are
imposed and required by law to be deducted or withheld from any amount payable
to Bank, then Borrowers shall (i) increase the amount of such payment so that
Bank will receive a net amount (after deduction of all Taxes) equal to the
amount due hereunder, and (ii) pay such Taxes to the appropriate taxing
authority for the account of Bank prior to the date on which penalties attach
thereto or interest accrues thereon; provided, however, if any such penalties or
interest shall become due, Borrowers shall make prompt payment thereof to the
appropriate taxing authority. Borrowers shall indemnify Bank for the full amount
of Taxes (including penalties, interest, expenses and Taxes arising from or with
respect to any indemnification payment) arising therefrom or with respect
thereto, whether or not the Taxes were correctly or legally asserted. This
indemnification shall be made on demand.


SMRH:4842-8303-7620.12
7
 
 
 
 




--------------------------------------------------------------------------------





(b)Bank or any other assignee or participant thereof that is a "United States
person" within the meaning of Section 7701(a)(30) of the Internal Revenue Code
shall at the time it acquires an interest in the Obligations provide Borrowers
with a duly executed IRS Form W-9 and such other documentation required by
applicable law or reasonably requested by the Borrowers to show exemption from
United States federal withholding taxes. Any assignee or participant of the Bank
that is not a "United States person" within the meaning of Section 7701(a)(30)
of the Internal Revenue Code shall provide Borrowers at the time it acquires an
interest in the Obligations with a duly executed IRS Form W-8BEN, W-8BEN-E,
W-8ECI, or W-8IMY (with applicable attachments) to qualify for an exemption from
United States federal withholding taxes and if the such person is relying on
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code, (x) a duly executed certificate of
an applicable officer to the effect that such Person is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a "10 percent
shareholder" of any Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or a "controlled foreign corporation" related to such
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code (a
"U.S. Tax Compliance Certificate") and (y) executed copies of IRS Form W-8BEN or
IRS Form W‑8BEN-E. If a payment made to Bank or any assignee or participant
thereof under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Person were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Person shall deliver
to the Borrowers at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrowers as may be necessary for the Borrowers to comply with their
obligations under FATCA and to determine that such Person has complied with such
Person's obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this Section 1.12(b),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement. Bank and any assignee or participant agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers in writing of its legal inability to do so.
(c)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 1.12 (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 1.12(c) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 1.12(c), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 1.12(c) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 1.12(c) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(d)Each party's obligations under this Section 1.12 shall survive the repayment,
satisfaction or discharge of all the Loans and the termination of this
Agreement.


SMRH:4842-8303-7620.12
8
 
 
 
 




--------------------------------------------------------------------------------





1.13    Replacement of LIBOR.
(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Bank determines (which determination shall be conclusive absent
manifest error), or the Administrative Borrower notifies Bank that the Borrowers
have determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR, including because The Wall Street Journal does not publish
the LIBOR on a current basis and such circumstances are unlikely to be
temporary; or (ii) the administrator of the ICE Benchmark Administration Data
Service or a Governmental Authority having jurisdiction over Bank has made a
public statement identifying a specific date after which LIBOR shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the "Scheduled Unavailability Date"), or (iii) loans that are
being executed at or about the same time of the execution of this Agreement, or
that include language similar to that contained in this Section 1.13, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR, then, reasonably promptly after such
determination by Bank or receipt by Bank of such notice, as applicable, Bank
with the written consent of the Borrowers may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a "LIBOR Successor Rate"), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (Pacific time) on the fifth
Business Day after Bank shall have posted such proposed amendment (which shall
have been approved in writing by the Borrowers) to the Borrowers.
(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (a)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Bank will promptly so notify the Borrowers. Thereafter, the
obligation of the Bank to make or maintain Loans based on LIBOR shall be
suspended. Upon receipt of such notice, any Borrower may revoke any pending
request for a borrowing Loans.
(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero.
(d)As used above: "LIBOR Successor Rate Conforming Changes" means, with respect
to any proposed LIBOR Successor Rate, any conforming changes to the timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of Bank and the
Borrowers, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by Bank in a manner substantially consistent with
market practice (or, if Bank determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as Bank determines in consultation with the Borrowers).
ARTICLE II
LETTERS OF CREDIT
2.1    Letters of Credit.
(a)    Provided that no Event of Default or Default is continuing and subject to
the other terms and conditions hereof, Bank agrees to issue Letters of Credit
for the account of Borrowers in such form as may be approved from time to time
by Bank, subject to the following limitations:


SMRH:4842-8303-7620.12
9
 
 
 
 




--------------------------------------------------------------------------------





(i)    The face amount of the Letter of Credit if and when issued must not cause
the sum of the aggregate principal amount outstanding of all Revolving Loans
plus the Letter of Credit Usage plus the amount reserved under the Credit Card
Line Sublimit to exceed the Revolving Credit Commitment;
(ii)    The face amount of the Letter of Credit if and when issued must not
cause the Letter of Credit Usage to exceed the Letter of Credit Sublimit;
(iii)    The Letter of Credit may not have an expiry date or draw period which
extends beyond (A) the first anniversary of the issuance date or the latest
renewal nor (B) the date which is 30 days prior to the Revolving Loans Maturity
Date; and
(iv)    The conditions specified in Section 3.2 shall have been satisfied on the
date of issuance of such Letter of Credit.
(b)    Each Letter of Credit shall (i) be denominated in Dollars, and (ii) be a
standby letter of credit issued to support obligations for the general corporate
purposes of Borrowers, contingent or otherwise, in the ordinary course of
business.
(c)    Each Letter of Credit shall be subject to the Uniform Customs or the ISP,
as determined by Bank, in its Permitted Discretion, and, to the extent not
inconsistent therewith, the laws of the State of New York.
(d)    Bank shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause Bank to exceed any
limits imposed by its organizational or governing documents or by any Applicable
Law or determination of an arbitrator or a court or other Governmental Authority
to which Bank is subject.
(e)    Any request to renew the expiry date of any Letter of Credit shall be
made no less than 45 days prior to the then current expiry date.
2.2    Procedure for Issuance of Letters of Credit. Administrative Borrower may
request that Bank issue a Letter of Credit at any time prior to the date which
is 30 days prior to the Revolving Loans Maturity Date by delivering to Bank a
Letter of Credit Application at its address for notices specified herein
therefor, completed to the satisfaction of Bank, together with such other
certificates, documents and other papers and information as Bank may request.
Upon receipt of any Letter of Credit Application, Bank will process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall Bank be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by Bank and
Borrowers. Bank shall furnish a copy of such Letter of Credit to Borrowers
promptly following the issuance thereof.
2.3    Fees, Commissions and Other Charges.
(a)    With respect to each and every Letter of Credit, Borrowers shall pay to
Bank, fees in an amount equal to (i) the greater of (A) the face amount of such
Letter of Credit times 2% per annum, pro-rated for the tenor of such Letter of
Credit on the basis of a year of 360 days and (B) $500, together with (ii) (A)
upon the issuance of such Letter of Credit, a courier fee of $30 and (B) upon
each renewal thereof,


SMRH:4842-8303-7620.12
10
 
 
 
 




--------------------------------------------------------------------------------





a processing fee of $250 (collectively, the "Letter of Credit Fees"). The Letter
of Credit Fees shall be due and payable upon issuance of the applicable Letter
of Credit, and if applicable, upon each renewal thereof.
(b)    In addition to the foregoing, Borrowers shall pay or reimburse Bank for
such normal and customary costs and expenses as are reasonably incurred or
charged by Bank in issuing, effecting payment under, renewing, amending or
otherwise administering any Letter of Credit.
2.4    Reimbursement Obligations.
(a)    Borrowers shall reimburse Bank on the next Business Day on which a draft
is presented under any Letter of Credit and paid by Bank, provided that Bank
provides notice to Administrative Borrower prior to 11:00 a.m., Pacific time, on
such Business Day and otherwise Borrowers shall reimburse Bank on the second
Business Day thereafter; provided, further, that the failure to provide such
notice shall not affect Borrowers' absolute and unconditional obligation to
reimburse Bank when required hereunder for any draft paid under any Letter of
Credit. Bank shall provide notice to Administrative Borrower on such Business
Day as a draft is presented and paid by Bank indicating the amount of (i) such
draft so paid and (ii) any taxes, fees, charges or other costs or expenses
incurred by Bank in connection with such payment. Each such payment shall be
made to Bank at its address specified on the signature pages hereof in Dollars
and in immediately available funds.
(b)    Interest shall be payable on any and all amounts remaining unpaid by
Borrowers under this Section from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full at the
rate which would be payable on any outstanding Revolving Loans, subject to
Section 1.3(b), if applicable.
(c)    Each drawing under any Letter of Credit shall constitute a request by
Borrowers to Bank for a Borrowing of a Revolving Loan. The date of such drawing
shall be deemed the date on which such Borrowing is made.
2.5    Obligations Absolute.
(a)    Borrowers' obligations under this Article II shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which any Borrower may have or have had
against Bank or any beneficiary of a Letter of Credit.
(b)    Each Borrower agrees with Bank that Borrowers' Reimbursement Obligations
under Section 2.4 shall not be affected by, among other things, (i) the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or (ii) any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
(iii) any claims whatsoever of any Borrower against the beneficiary of such
Letter of Credit or any such transferee, provided, in each case, that payment by
Bank under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of Bank under the circumstances in question as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(c)    Bank shall not be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by Bank's gross negligence or willful misconduct.


SMRH:4842-8303-7620.12
11
 
 
 
 




--------------------------------------------------------------------------------





(d)    Each Borrower agrees that any action taken or omitted by Bank under or in
connection with any Letter of Credit or the related drafts or documents, if done
in accordance with the standards of care specified in the UCC, shall be binding
on such Borrower and shall not result in any liability of Bank to such Borrower.
2.6    Change in Law. If by reason of (a) any Change in Law, or (b) compliance
by Bank with any direction, request, or requirement (irrespective of whether
having the force of law) of any Governmental Authority or monetary authority
including, Regulation D:
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on Bank any other condition regarding any Letter
of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Bank of issuing, making, participating in, or maintaining any Letter of
Credit or to reduce the amount receivable in respect thereof, then, and in any
such case, Bank may, at any time within a reasonable period after the additional
cost is incurred or the amount received is reduced, notify Administrative
Borrower, and Borrowers shall pay within 15 days after demand therefor, which
demand shall be accompanied by an explanation of such additional cost or reduced
receipt and a calculation in reasonable detail of the additional amounts payable
by Borrowers, which explanation and calculations shall be conclusive in the
absence of manifest error; provided that Borrowers shall not be required to
compensate Bank pursuant to the foregoing provisions for any increased costs
incurred or reductions suffered more than three (3) months prior to the date
that Bank notifies Borrowers of the Change in Law giving rise to such increased
costs or reductions and of Bank's intention to claim compensation therefor.
2.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the responsibility of Bank to Borrowers in
connection with such draft shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
In determining whether to pay under any Letter of Credit, only Bank shall be
responsible for determining that the documents and certificates required to be
delivered under the Letter of Credit have been delivered and that they comply on
their face with the requirements of such Letter of Credit.
2.8    Outstanding Letters of Credit Following Event of Default or on the
Revolving Loans Maturity Date.
(a)    With respect to all Letters of Credit outstanding upon the occurrence of
an Default or Event of Default, Borrowers shall either (i) replace such Letters
of Credit, whereupon such Letters of Credit shall be canceled, with letters of
credit issued by another issuer acceptable to the beneficiary of such Letter of
Credit, or (ii) Cash Collateralize such Letters of Credit for so long as such
Letters of Credit remain outstanding during the continuance of such Default or
Event of Default.
(b)    With respect to all Letters of Credit outstanding on the Revolving Loans
Maturity Date, Borrowers shall either (i) replace such Letters of Credit,
whereupon such Letters of Credit shall be canceled, with letters of credit
issued by another issuer acceptable to the beneficiary of such Letter of Credit,
or (ii) Cash Collateralize such Letters of Credit until such time as no Letters
of Credit remain outstanding,


SMRH:4842-8303-7620.12
12
 
 
 
 




--------------------------------------------------------------------------------





all draw periods with respect to all Letters of Credit have expired, and all
Reimbursement Obligations with respect thereto have been paid in full in cash.
(c)    Each Borrower hereby grants to Bank a security interest in all cash
collateral provided pursuant to Sections 2.8(a) and (b) to secure the
Obligations. Amounts held in such cash collateral account shall be applied by
Bank to the payment of drafts drawn under such Letters of Credit and the payment
of customary costs and expenses charged or incurred by Bank in connection
therewith, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other Obligations shall have been paid in full in cash, and the obligations of
Bank hereunder have terminated, the balance, if any, in such cash collateral
account shall be returned to Borrowers. Borrowers shall execute and deliver to
Bank, such further documents and instruments as Bank may request to evidence the
creation and perfection of the within security interest in such cash collateral
account.
2.9    Letter of Credit Applications. In the event of any conflict between the
terms of this Article II and the terms of any Letter of Credit Application, the
terms of such Letter of Credit Application shall govern and control any such
conflict.
ARTICLE III
CONDITIONS TO CLOSING
3.1    Conditions to Initial Loans. Bank's obligation to make the initial Loans
is subject to and contingent upon the fulfillment of each of the conditions set
forth in Schedule B to the satisfaction of Bank and its counsel.
3.2    Conditions to All Loans and Letters of Credit. Bank’s obligation
hereunder to make any Loans (including the initial Loans), and/or to issue any
Letters of Credit, is further subject to and contingent upon the fulfillment of
each of the following conditions to the satisfaction of Bank in its Permitted
Discretion:
a.(i) in the case of a Borrowing of a Revolving Loan, receipt by Bank of notice
as required by Section 1.4(b), and (ii) in the case of a Letter of Credit,
receipt by Bank of a Letter of Credit Application and the other papers and
information required under Section 2.2;
b.in the case of a Borrowing of a Revolving Loan, the fact that, immediately
after such Borrowing and after application of the proceeds thereof or after such
issuance, the Revolving Credit Usage will not exceed the Revolving Credit
Commitment;
c.the fact that, immediately before and after such Borrowing or issuance of
Letter of Credit, as the case may be, no Event of Default or Default shall have
occurred or be continuing; and
d.the fact that the representations and warranties of Borrowers contained in the
Loan Documents shall be true in all material respects on and as of the date of
such Borrowing, or issuance of Letter of Credit, as the case may be, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, and except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date.


SMRH:4842-8303-7620.12
13
 
 
 
 




--------------------------------------------------------------------------------





e.Each giving of a Notice of Borrowing hereunder and each acceptance by
Borrowers of the proceeds of any Loan made hereunder shall, except as set forth
in the Notice of Borrowing, be deemed to be a representation and warranty by
Borrowers on the date of such notice or acceptance as to the facts specified in
Sections 3.2(b) and 3.2(c).
3.3    Conditions Subsequent to All Loans and Letters of Credit. Bank’s
obligation hereunder to make any Loans to Borrowers, and Bank’s obligation to
issue any Letters of Credit, is further subject to and contingent upon the
fulfillment of the following conditions subsequent to the satisfaction of Bank:
(a)    As soon as practicable but in any event no later than sixty (60) days
following the Closing Date, Borrowers shall cause Target to comply with Section
5.9.
In the event that Borrowers shall fail to fulfill any or all of the conditions
subsequent set forth in this Section 3.3 on or before the due dates indicated
above to the satisfaction of Bank, in its sole and absolute discretion, each
such failure shall constitute an Event of Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce Bank to enter into this Agreement and to make Loans and/or
issue any Letters of Credit, each Borrower represents and warrants to Bank that
on the Closing Date and on the date of each Borrowing or issuance of a Letter of
Credit:
4.1    Legal Status. Each Loan Party is the type of organization indicated in
Schedule 4.1, and is duly organized and existing under the laws of the state of
its organization, as indicated in Schedule 4.1. Each Loan Party has the power
and authority to own its Assets and to transact the business in which it is
engaged, and is properly licensed, qualified to do business and in good standing
in every jurisdiction in which it is doing business where failure to so qualify
would reasonably be expected to have a Material Adverse Effect, as set forth in
Schedule 4.1. Each Loan Party has delivered to Bank or Bank's counsel accurate
and complete copies of its Governing Documents which are operative and in effect
as of the Closing Date.
4.2    No Violation; Compliance. The execution, delivery and performance of the
Loan Documents and the Purchase Agreement to which each Loan Party is a party,
and the consummation of the transactions contemplated hereby and thereby, are
within such Loan Party's powers, are not in conflict with the terms of the
Governing Documents of such Loan Party, and do not result in a breach of or
constitute a default under any contract, obligation, indenture or other
instrument to which such Loan Party is a party or by which such Loan Party is
bound or affected, which breach or default would reasonably be expected to have
a Material Adverse Effect. There is no law, rule or regulation (including
Regulations T, U and X of the Federal Reserve Board), nor is there any judgment,
decree or order of any court or Governmental Authority binding on any Loan Party
which would be contravened by the execution, delivery, performance or
enforcement of the Loan Documents and the Purchase Agreement to which any Loan
Party is a party.
4.3    Authorization; Enforceability. Each Loan Party has taken all corporate,
partnership or limited liability company, as applicable, action necessary to
authorize the execution and delivery of the Loan Documents and the Purchase
Agreement to which such Loan Party is a party, and the consummation of the
transactions contemplated hereby and thereby. Upon their execution and delivery
in accordance with the terms hereof, the Loan Documents and the Purchase
Agreement to which each Loan Party is a party will constitute legal, valid and
binding agreements and obligations of such Loan Party enforceable against such
Loan Party in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, and similar laws and equitable
principles affecting the enforcement of creditors' rights generally.


SMRH:4842-8303-7620.12
14
 
 
 
 




--------------------------------------------------------------------------------





4.4    Approvals; Consents. No approval, consent, exemption or other action by,
or notice to or filing with, any Governmental Authority is necessary in
connection with the execution, delivery, performance or enforcement of the Loan
Documents and the Purchase Agreement except those that have been obtained or
which the failure to obtain would not reasonably be expected to have a Material
Adverse Effect. All requisite Governmental Authorities and third parties have
approved or consented to the transactions contemplated by the Loan Documents and
the Purchase Agreement, and all applicable waiting periods have expired, to the
extent the failure to obtain such approval or consent, or satisfy such waiting
period, would reasonably be likely to have a Material Adverse Effect, and all
applicable waiting periods have expired and there is no governmental or judicial
action, actual or threatened, that has or could have a reasonable likelihood of
restraining, preventing or imposing materially burdensome conditions on the
transactions contemplated by the Loan Documents and/or the Purchase Agreement.
4.5    Liens. Each Loan Party and each of the Subsidiaries has good and
marketable title to, or valid leasehold interests in, all of its Assets, free
and clear of all Liens or rights of others, except for Permitted Liens.
4.6    Debt. Each Loan Party and each of the Subsidiaries has no Debt other than
Permitted Debt.
4.7    Litigation. Except as set forth in Schedule 4.7, there are no suits,
proceedings, claims or disputes pending or, to the Knowledge of Borrowers,
threatened, against or affecting any Loan Party or any of any Loan Party's
Assets, or any Subsidiary or any of such Subsidiary's Assets, which are not
fully covered by applicable insurance and as to which no reservation of rights
has been taken by the insurer thereunder.
4.8    No Default. No Event of Default or Default has occurred and is continuing
or would result from the incurring of obligations by any Loan Party or any
Subsidiary under this Agreement or the Loan Documents.
4.9    Capitalization.
a.Set forth on Schedule 4.9(a) is a complete and accurate list showing, as of
the Closing Date, the number of shares of each class of Ownership Interests of
Borrowers authorized, the number outstanding, and the number and percentage of
the outstanding shares of each such class owned (directly or indirectly) by each
Owner of each Borrower (except for any such Ownership Interests that are
publicly-traded). Except as set forth on Schedule 4.9(a), as of the Closing
Date, all of the outstanding Ownership Interests of Borrowers have been validly
issued, are fully paid and non-assessable, and are owned by the Owner indicated
on Schedule 4.9(a) (except for any such Ownership Interests that are
publicly-traded), free and clear of all Liens (other than Permitted Liens),
options, warrants, rights of conversion or purchase or any similar rights.
Except as set forth on Schedule 4.9(a), as of the Closing Date no Borrower nor
any Owner of any Borrower is a party to, or has Knowledge of, any agreement
restricting the transfer or hypothecation of any Ownership Interests of such
Borrower.
b.Set forth on Schedule 4.9(b) is a complete and accurate list showing, as of
the Closing Date, all Subsidiaries of Borrowers and, as to each such Subsidiary,
the jurisdiction of its organization, the number of shares of each class of
Ownership Interests authorized (if applicable), the number outstanding on the
Closing Date, and the number and percentage of the outstanding shares of each
such class owned (directly or indirectly) by its Owner(s). Except as set forth
on Schedule 4.9(b), as of the Closing Date all of the outstanding Ownership
Interests of each Subsidiary of each Borrower owned (directly or indirectly) by
such Borrower have been validly issued, are fully paid and non-assessable (to
the extent applicable) and are owned by such Borrower or a Subsidiary of such
Borrower, free and clear of all Liens (other than Permitted Liens), options,
warrants, rights of conversion or purchase or any similar rights. Except as set
forth on


SMRH:4842-8303-7620.12
15
 
 
 
 




--------------------------------------------------------------------------------





Schedule 4.9(b), as of the Closing Date no Borrower nor any Subsidiary of any
Borrower is a party to, or has Knowledge of, any agreement restricting the
transfer or hypothecation of any Ownership Interests of any Subsidiary, other
than the Loan Documents. No Borrower and no Subsidiary of any Borrower owns or
holds, directly or indirectly, any Ownership Interests of any Person other than
such Subsidiaries and Permitted Investments.
4.10    Taxes. All tax returns required to be filed by each Loan Party and each
of the Subsidiaries in any jurisdiction have in fact been filed, except for such
tax returns where the failure to file would not reasonably be expected to have a
Material Adverse Effect. All material taxes, assessments, fees and other
governmental charges upon each Loan Party and each of the Subsidiaries or upon
any of their Assets, income or franchises, which are due and payable have been
paid, other than such taxes, assessments, fees and other governmental charges
being contested in good faith by appropriate proceedings, and for which adequate
reserves have been set aside with respect thereto as required by GAAP and, by
reason of such contest or nonpayment, no property is subject to a material risk
of loss or forfeiture. The provisions for taxes on the books of each Loan Party
and each of the Subsidiaries are adequate for all open years, and for each Loan
Party's and each of the Subsidiaries' current fiscal period.
4.11    Correctness of Financial Statements; No Material Adverse Change. All
information and data in Financial Statements furnished by Borrowers to Bank in
connection therewith, taken as a whole, are complete and correct in all material
respects, and accurately and fairly present the financial condition and results
of operations of Borrowers in all material respects as of their respective
dates. Any forecasts of future financial performance delivered by Borrowers to
Bank have been made in good faith and are based on reasonable assumptions and
investigations by the Borrowers. Said Financial Statements delivered after the
Closing Date have been prepared in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes. Since the date of such Financial
Statements, there has been no change in any Loan Party's financial condition or
results of operations, taken as a whole, sufficient to have a Material Adverse
Effect. To Borrowers' Knowledge, no Loan Party has any contingent obligations,
liabilities for taxes or other outstanding financial obligations which are
material in the aggregate, except as disclosed in such statements, information,
data or Schedule 2.8 of the Purchase Agreement.
4.12    ERISA. No Borrower and no member of the ERISA Group maintains or
contributes to any Plan or Multiemployer Plan, other than those listed on
Schedule 4.12. Each Borrower and each member of the ERISA Group have satisfied
the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and Multiemployer Plan to which it is obligated to
contribute. No ERISA Event has occurred nor has any other event occurred that
may result in an ERISA Event that would be reasonably expected to result in a
Material Adverse Effect. No Borrower, no member of the ERISA Group, nor any
fiduciary of any Plan is subject to any direct or indirect liability with
respect to any Plan (other than to make regularly scheduled required
contributions and to pay Plan benefits in the normal course and fiduciary duties
applicable to such fiduciaries) under any applicable law, treaty, rule,
regulation, or agreement. No Borrower and no member of the ERISA Group is
required to provide security to any Plan under Section 401(a)(29) of the
Internal Revenue Code. Each Plan will be able to fulfill its benefit obligations
as they come due in accordance with the Plan documents and under GAAP.
4.13    Full Disclosure. Each Loan Party has disclosed to Bank all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. All information
furnished in writing by or on behalf of any Loan Party and delivered to Bank in
connection with this Agreement or the consummation of the transactions
contemplated hereunder or thereunder (such information taken as a whole) does
not, as of the time of delivery of such information, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein not misleading


SMRH:4842-8303-7620.12
16
 
 
 
 




--------------------------------------------------------------------------------





(excluding projections made by Borrowers in good faith and used by Borrowers
internally which are forwarded to Bank for which Borrowers may represent and
warrant that the same were prepared on the basis of information and estimates
that Borrowers believed to be reasonable at the time made, and such projections
do not constitute a representation or warranty that the results set forth
therewith will be met; it being acknowledged and agreed by Bank that uncertainty
is inherent in any forecasts, projections and other forward-looking information,
projections as to future events or conditions are not to be viewed as facts, and
the actual results during the period or periods covered by such forecasts may
differ materially from the projected results).
4.14    Other Obligations. Neither any Loan Party nor any Subsidiary is in
default on any (i) material Debt or (ii) any other lease, commitment, contract,
instrument or obligation which is material to the operation of its business,
other than defaults which individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
4.15    Investment Company Act. No Loan Party is an investment company, or a
company controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended.
4.16    Patents, Trademarks, Copyrights, and Intellectual Property, etc. Except
as set forth in Schedule 4.16, each Loan Party has all necessary patents, patent
rights, licenses, trademarks, trademark rights, trade names, trade name rights,
copyrights, permits, and franchises in order for it to conduct its business and
to operate its Assets, without known conflict with the rights of third Persons,
and all of same are valid and subsisting, other than patents, patent rights,
licenses, trademarks, trademark rights, trade names, trade name rights,
copyrights, permits, and franchises, the absence of which, and conflicts and
imperfections in validity or subsistence, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. Other
than the Liens granted to Bank pursuant to the Loan Documents, the consummation
of the transactions contemplated by this Agreement will not alter or impair any
of such rights of any Loan Party or any Subsidiary. Except as set forth in
Schedule 4.16, each Loan Party and each Subsidiary has not been charged or, to
Borrowers' Knowledge, threatened to be charged with any infringement or, after
due inquiry, infringed on any, unexpired trademark, trademark registration,
trade name, patent, copyright, copyright registration, or other proprietary
right of any Person, which either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
4.17    Environmental Condition. To Borrowers' Knowledge, (i) none of any Loan
Party's or any Subsidiary's Assets has ever been used by any Loan Party or such
Subsidiary or by previous owners or operators in the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, except in
compliance, in all material respects, with federal, state or local environmental
codes, ordinances, rules and regulations (the "Environmental Laws"); (ii) none
of any Loan Party's or any Subsidiary's Assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, or a candidate for closure pursuant to any
environmental protection statute; (iii) no Lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned or operated by any Loan Party or any Subsidiary; and (iv) neither
any Loan Party nor any Subsidiary has received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by any Loan Party or any
Subsidiary resulting in the releasing or disposing of Hazardous Materials into
the environment in violation of Environmental Laws, in each case, except as,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
4.18    Solvency. Each Borrower and each other Loan Party is Solvent. No
transfer of property is being made by any Loan Party or any Subsidiary and no
obligation is being incurred by any Loan Party or any Subsidiary in connection
with the transactions contemplated by this Agreement or the Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party or any Subsidiary.


SMRH:4842-8303-7620.12
17
 
 
 
 




--------------------------------------------------------------------------------





4.19    Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against Borrowers pending or, to the Knowledge of
Borrowers, threatened. The hours worked by and payments made to employees of
Borrowers comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters except to the
extent failure to comply would not reasonably be expected to result in a
Material Adverse Effect. No Borrower has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law which
remains unpaid or unsatisfied. All payments due from Borrowers, or for which any
claim may be made against Borrowers, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of Borrowers except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect. Except as set forth on Schedule 4.19, no Borrower is a party to
or bound by any collective bargaining agreement. There are no representation
proceedings pending or, to Borrowers' Knowledge, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Borrower has made a pending demand for recognition that would reasonably
be expected to result in a Material Adverse Effect. There are no complaints,
unfair labor practice charges, grievances, arbitrations, unfair employment
practices charges or any other claims or complaints against any Borrower pending
or, to the Knowledge of Borrowers, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Borrower, which either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The consummation of
the transactions contemplated by this Agreement and the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Borrower is
bound.
4.20    Reserved.
4.21    Brokers. Except as set forth on Schedule 4.21, no broker or finder
brought about the obtaining, making or closing of the Loans or other extensions
of credit contemplated by the Loan Documents, and no Borrower or Affiliate
thereof has any obligation to any Person in respect of any finder's or brokerage
fees in connection therewith.
4.22    Customer and Trade Relations. There exists no actual or, to the
Knowledge of Borrowers, threatened, termination or cancellation of, or any
material adverse modification or change in the business relationship of any
Borrower with any supplier material to its operations which either individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect.
4.23    Material Contracts. Schedule 4.23 attached hereto sets forth all
Material Contracts to which each Borrower is a party or is bound. Borrowers are
not in breach or in default in any material respect of or under any Material
Contract and have not received any notice of the intention of any other party
thereto to terminate any Material Contract prior to the stated term.
4.24    Casualty. Neither the businesses nor the Assets of Borrowers or any of
their Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
4.25    OFAC. No Loan Party (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed.
Reg. 49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive


SMRH:4842-8303-7620.12
18
 
 
 
 




--------------------------------------------------------------------------------





order, or is otherwise, to the Knowledge of the Loan Parties, associated with
any such Person in any manner violative of such Section 2 of such executive
order, or (iii) is a Person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
OFAC regulation or executive order.
4.26    Patriot Act. Each Loan Party is in compliance with the Patriot Act. No
part of the proceeds of the Loans or the Letters of Credit will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
4.27    Purchase Agreement. Borrowers have provided to Bank true and correct
copies of the Purchase Agreement, including true and correct copies of the final
disclosure schedules referenced in and/or attached thereto. All of the
conditions precedent to the "Closing" as defined in the Purchase Agreement have
been fulfilled (or waived to the satisfaction of Bank) other than the payment of
the purchase price due at such Closing. Immediately upon the funding of the
initial Loans, the "Closing" under the Purchase Agreement shall be consummated
in accordance with the terms and conditions thereof and all Applicable Laws,
without material waiver of any term or condition thereof which has not been
consented to by Bank.
4.28    Holding Company Status. Holdings is not engaged in any trade or business
in violation of Section 6.20.




ARTICLE V
AFFIRMATIVE COVENANTS
Borrowers covenant and agree that from the Closing Date and thereafter until the
payment, performance and satisfaction in full, in cash, of the Obligations
(other than contingent indemnification obligations) and all of Bank’s
obligations hereunder have been terminated and no Letters of Credit are
outstanding, Borrowers shall:
5.1    Punctual Payments. Punctually pay the interest and principal on the
Loans, the Fees and all Expenses and any other fees and liabilities due under
this Agreement and the Loan Documents at the times and place and in the manner
specified in this Agreement or the Loan Documents.
5.2    Books and Records; Collateral Audits; Appraisals; Account Verification.
a.Maintain, and cause each of the Subsidiaries to maintain, adequate books and
records in accordance with GAAP, and permit any officer, employee or agent of
Bank, at any time and from time to time, to inspect, audit and examine such
books and records, and to make copies of the same; provided that, so long as no
Event of Default exists, such inspections, audits and examinations shall occur
during normal business hours and upon 3 days' prior notice.
b.Permit Bank (through any of its officers, employees, or agents), from time to
time hereafter but no less frequently than once per Loan Year, to audit the
Accounts in order to verify Borrowers' financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Accounts. In
connection therewith, Borrowers shall pay to Bank its standard and customary
audit fee which in any event shall not exceed $10,000 ("Audit Fee") for each
audit plus all Expenses in connection therewith, payable


SMRH:4842-8303-7620.12
19
 
 
 
 




--------------------------------------------------------------------------------





upon demand; provided that, so long as no Event of Default exists, Borrowers
shall not be responsible for reimbursing Bank for more than 1 such audit per
Loan Year.
c.Whether or not an Event of Default exists, permit Bank at any time and from
time to time, in the name of Bank or any Borrower, to verify the validity,
amount or any other matter relating to any Accounts of such Borrower by mail,
telephone or otherwise. Borrowers shall cooperate fully with Bank in an effort
to facilitate and promptly conclude any such verification process.
5.3    Collateral Reporting and Financial Statements. Deliver to Bank the
following, all in form and detail satisfactory to Bank:
a.as soon as available but not later than 40 days after the end of each Fiscal
Quarter, (i) a Consolidated internally prepared Financial Statement for
Borrowers and the Subsidiaries which shall include Borrowers’ and the
Subsidiaries’ Consolidated balance sheet as of the close of such period, and
Borrowers’ and the Subsidiaries’ Consolidated statement of income and retained
earnings and statement of cash flow for such period and year to date, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by an
Authorized Officer of the Administrative Borrower, to the best of his or her
Knowledge, as being complete and correct and fairly presenting in all material
respects Borrowers’ and the Subsidiaries’ financial condition and results of
operations for such period, in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, and (ii) an updated
listing of all registrations (or applications for registration) each Loan Party
has obtained to any new patentable inventions, filed trademarks, servicemarks,
or copyrightable works;
b.as soon as available but not later than 30 days after the end of each Fiscal
Month, a Consolidated internally prepared Financial Statement for Borrowers and
the Subsidiaries which shall include Borrowers’ and the Subsidiaries’
Consolidated balance sheet as of the close of such period, and Borrowers’ and
the Subsidiaries’ Consolidated statement of income and statement of cash flow
for such period and year to date, in each case setting forth in comparative
form, as applicable, the figures for the corresponding Fiscal Month of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, certified by an Authorized Officer of the
Administrative Borrower, to the best of his or her Knowledge, as being complete
and correct and fairly presenting in all material respects Borrowers’ and the
Subsidiaries’ financial condition and results of operations for such period, in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
c.commencing with the first full Fiscal Quarter ending after the Closing Date,
concurrently with the delivery of the Financial Statements pursuant to
Section 5.3(a), a Compliance Certificate from an Authorized Officer of
Administrative Borrower, stating, among other things, that he or she has
reviewed the provisions of this Agreement and the Loan Documents and that, to
the best of his or her Knowledge there exists no Event of Default or Default,
and containing the calculations and other details necessary to demonstrate
compliance with Section 6.14;
d.as soon as available but not later than sixty (60) days after the beginning of
each Fiscal Year, an annual operating budget (including monthly balance sheet
and statement of income, and statement of cash flows) for such Fiscal Year;
e.as soon as available but not later than 120 days after the end of the Fiscal
Year ending March 31, 2021 and each Fiscal Year thereafter, a complete copy of
Borrowers’ and the Subsidiaries’ Consolidated audited Financial Statements,
which shall include at least Borrowers’ and the Subsidiaries’ balance sheet as
of the close of such Fiscal Year, and Borrowers’ and the Subsidiaries’ statement
of income


SMRH:4842-8303-7620.12
20
 
 
 
 




--------------------------------------------------------------------------------





and retained earnings and statement of cash flow for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, accompanied by a
report and opinion of a certified public accountant selected by Borrowers and
satisfactory to Bank, which report and opinion shall not be subject to any
“going concern” or like qualification or exception or any qualifications or
exceptions as to the scope of such audit;
f.promptly upon Bank’s reasonable request, copies of Borrowers' federal income
tax returns prepared by a certified public accountant selected by Borrowers and
satisfactory to Bank, and if any such tax returns are on extension, Borrowers
shall promptly provide Bank evidence thereof but in any event no later than
September 30 of the applicable year;
g.[reserved];
h.promptly upon receipt by Borrowers, copies of any and all formal reports and
management letters submitted to Borrowers or any Subsidiary by any certified
public accountant in connection with any examination of Borrowers' or any
Subsidiary's financial records made by such accountant; and
i.from time to time, operating statistics, operating plans and any other
information as Bank may reasonably request, promptly upon such request.
Documents required to be delivered pursuant to Section 5.3(a) or (e) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the earliest of the date (i) on which such documents or a link
thereto are posted on Borrowers’ publicly available website on the world wide
web; (ii) on which such documents are posted to the Securities and Exchange
Commission’s (or any Governmental Authority succeeding to any or all of the
functions of said Commission’s) website on the world wide web (including as part
of any 10-K or 10-Q filing) or (iii) on which such documents are posted on
Borrowers’ behalf on IntraLinks or any other website, if any, to which Bank has
access (whether a commercial, third-party website or whether sponsored by Bank);
provided that in each case Borrowers shall have notified Bank of the posting of
such documents.
5.4    Existence; Preservation of Licenses; Compliance with Law. Preserve and
maintain, and cause each Subsidiary to preserve and maintain, its corporate
existence and good standing in the state of its organization, qualify and remain
qualified, and cause each Subsidiary to qualify and remain qualified, as a
foreign corporation in every jurisdiction except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect;
and preserve, and cause each of the Subsidiaries to preserve, all of its
licenses, permits, governmental approvals, rights, privileges and franchises
required for its operations except where the failure to so preserve would not
reasonably be expected to have a Material Adverse Effect; and comply, and cause
each of the Subsidiaries to comply, with the provisions of its Governing
Documents; and comply, and cause each of the Subsidiaries to comply, with the
requirements of all Applicable Laws of any Governmental Authority having
authority or jurisdiction over it except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect; and comply, and
cause each of the Subsidiaries to comply, with all requirements for the
maintenance of its business, insurance, licenses, permits, governmental
approvals, rights, privileges and franchises except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
5.5    Insurance.
a.Maintain, at Borrowers' expense, insurance respecting Borrowers’ and their
Subsidiaries’ Assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses.


SMRH:4842-8303-7620.12
21
 
 
 
 




--------------------------------------------------------------------------------





Borrowers also shall maintain, with respect to Borrowers and their Subsidiaries,
business interruption, public liability, and product liability insurance, as
well as insurance against theft. All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Bank. Borrowers shall deliver copies of all such policies or certificates
thereof to Bank with satisfactory lender's loss payable endorsements (but only
in respect of Collateral) and additional insured endorsements (with respect to
general liability coverage). Each policy of insurance or endorsement shall
contain a clause requiring the insurer to give not less than 30 days' (or 10
days in the case of non-payment) prior written notice to Bank in the event of
cancellation of the policy.
b.Copies of policies or certificates thereof reasonably satisfactory to Bank
evidencing such insurance shall be delivered to Bank at least 30 days prior to
the expiration of the existing or preceding policies. Borrowers shall give Bank
prompt notice of any loss covered by such insurance. Upon the occurrence and
during the continuance of an Event of Default, Bank shall have the exclusive
right to adjust any losses payable under any such insurance policies, without
any liability to Borrowers whatsoever in respect of such adjustments. Subject to
the provisions of Section 1.9(e), any monies received as payment for any loss
under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to Bank to be applied at the option of
Bank either to the prepayment of the Obligations or shall be disbursed to
Borrowers under staged payment terms reasonably satisfactory to Bank for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction. Borrowers shall,
concurrently with the annual Financial Statements required to be delivered by
Borrowers pursuant to Section 5.3(d), deliver to Bank, as Bank may reasonably
request, copies of certificates describing all insurance of Borrowers and the
Subsidiaries then in effect.
5.6    Assets. Maintain, keep and preserve, and cause each Subsidiary to
maintain, keep and preserve, all of its Assets (tangible or intangible) which
are necessary to its business in good repair and condition (normal wear and
tear, and casualty excepted), and except where the failure to maintain, keep and
preserve such Assets would not reasonably be expected to have a Material Adverse
Effect and from time to time make necessary repairs, renewals and replacements
thereto so that such Assets shall be fully and efficiently preserved and
maintained.
5.7    Taxes and Other Liabilities. Pay and discharge when due, and cause each
Subsidiary to pay and discharge when due, any and all assessments and taxes,
both real or personal and including federal and state income taxes, other than
(i) such taxes and assessments being contested in good faith by appropriate
proceedings, and for which adequate reserves have been set aside with respect
thereto as required by GAAP and, by reason of such contest or nonpayment, no
property is subject to a material risk of loss or forfeiture, and
(ii) assessments and taxes, both real or personal and including federal and
state income taxes where the failure to pay would not reasonably be expected to
result in a Material Adverse Effect.
5.8    Notices to Bank. Promptly, upon Borrowers acquiring Knowledge thereof,
give written notice to Bank of:
a.all litigation affecting any Borrower or any Subsidiary where the amount in
controversy is in excess of $600,000;
b.any material dispute which may exist between any Borrower or any Subsidiary,
on the one hand, and any Governmental Authority, on the other;


SMRH:4842-8303-7620.12
22
 
 
 
 




--------------------------------------------------------------------------------





c.any labor controversy resulting in or threatening to result in a strike
against any Borrower or any Subsidiary;
d.any written proposal received by any Borrower from any Governmental Authority
to acquire the Assets or business of any Borrower or any Subsidiary, or to
compete with any Borrower or any Subsidiary;
e.any reportable event under Section 4043(c)(5), (6) or (13) of ERISA with
respect to any Plan, any decision to terminate or withdraw from a Plan, any
finding made with respect to a Plan under Section 4041(c) or (e) of ERISA, the
commencement of any proceeding with respect to a Plan under Section 4042 of
ERISA, or any material increase in the actuarial present value of unfunded
vested benefits under all Plans over the preceding year;
f.any written notice of a discharge of Hazardous Materials or environmental
complaint received from any Governmental Authority or any other Person;
g.any material hazardous discharge from or affecting its premises not in
compliance in all material respects with applicable Environmental Laws;
h.any Event of Default or Default; and
i.any other matter which has resulted or would reasonably be expected to result
in a Material Adverse Effect.
5.9    Banking Relationship. Subject to Section 3.3(a) with respect to Target,
use Bank or an Affiliate thereof for their primary banking needs, including,
without limitation, any deposit or operating accounts, and cause each Domestic
Subsidiary to use Bank or an Affiliate thereof for its primary banking needs,
which shall include, without limitation, causing such Domestic Subsidiary (A) to
open and maintain with Bank or an Affiliate thereof a deposit account, and
(B) to deposit into such deposit account all cash receipts and proceeds received
by or payable to such Domestic Subsidiary.
5.10    Further Assurances. Execute and deliver, or cause to be executed and
delivered, upon the request of Bank and at Borrowers' expense, such additional
documents, instruments and agreements as Bank may reasonably determine to be
necessary or advisable to carry out the provisions of this Agreement and the
Loan Documents, and the transactions and actions contemplated hereunder and
thereunder.
5.11    Cash Management Services. Maintain its primary Cash Management Services
with Bank.
5.12    Environment. Be and remain, and cause each Subsidiary and each operator
of any of Borrowers' or any Subsidiary's Assets to be and remain, in compliance
in all material respects with the provisions of all applicable Environmental
Laws; promptly contain or remove any discharge of Hazardous Materials from or
affecting its premises not in compliance in all material respects with
applicable Environmental Laws, to the extent required by applicable
Environmental Laws; promptly pay any fine or penalty assessed in connection
therewith other than such fines or penalties being contested in good faith by
appropriate proceedings, and for which adequate reserves have been set aside
with respect thereto as required by GAAP and, by reason of such contest or
nonpayment, no property is subject to a material risk of loss or forfeiture;
permit Bank to inspect the premises, to conduct tests thereon, and to inspect
all books, correspondence, and records pertaining thereto; provided that, so
long as no Event of Default exists, such inspections shall occur during normal
business hours and upon 3 day's prior notice; and at Bank's reasonable request,
and at Borrowers' expense, provide a report of a qualified environmental
engineer, satisfactory in scope, form


SMRH:4842-8303-7620.12
23
 
 
 
 




--------------------------------------------------------------------------------





and content to Bank, and such other and further assurances reasonably
satisfactory to Bank that the condition has been corrected.
5.13    Additional Collateral. With respect to any material Assets (or any
interest therein) acquired after the Closing Date by any Loan Party that are of
a type covered by the Lien created by any of the Loan Documents but which are
not so subject, promptly (and in any event within 30 days after the acquisition
thereof): (i) execute and deliver, or cause such Loan Party to execute and
deliver, to Bank such amendments to the relevant Loan Documents or such other
documents as Bank shall deem in its Permitted Discretion necessary or advisable
to grant to Bank a Lien on such Assets (or such interest therein), (ii) take all
actions, or cause such Loan Party to take all actions, necessary or advisable to
cause such Lien to be duly perfected in accordance with all Applicable Laws,
including, without limitation, the filing of financing statements in such
jurisdictions as may be reasonably requested by Bank, (iii) if reasonably
requested by Bank, deliver to Bank legal opinions relating to the matters
described in the immediately preceding clauses (i) and (ii), which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to
Bank, and (iv) if reasonably requested by Bank, deliver to Bank evidence of
insurance as required by Section 5.5.
5.14    Guarantors. Cause each and every now existing and hereafter acquired or
formed Domestic Subsidiaries, other than a CFC Holdco, to become a Guarantor,
and execute and deliver to Bank each of the following, concurrent with any such
acquisition or formation:
a.a Facility Guaranty;
b.a joinder to the Security Agreement in the form of Annex 2 thereto;
c.a supplement to the Intercompany Subordination Agreement in the form of Annex
1 thereto; and
d.such other agreements, instruments and documents as Bank shall reasonably
request in connection therewith.
For the avoidance of doubt, notwithstanding any other provision of this
Agreement or other Loan Document, neither a CFC nor a CFC Holdco shall be
required to guaranty the Obligations nor shall more than 65% of the stock of any
first-tier CFC or CFC Holdco be required to be pledged for the Obligations, and
none of the stock owned by any lower-tier CFC or CFC Holdco shall be required to
be pledged.
ARTICLE VI
NEGATIVE COVENANTS
Borrowers further covenant and agree that from the Closing Date and thereafter
until the payment, performance and satisfaction in full, in cash, of the
Obligations (other than contingent indemnification obligations), and all of
Bank’s, obligations hereunder have been terminated and no Letters of Credit are
outstanding, Borrowers shall not:
6.1    Use of Funds; Margin Regulation.
a.Use any (i) proceeds of the Revolving Loans or (ii) any Letter of Credit, in
each case, for any purpose other than for working capital and general corporate
purposes not otherwise prohibited hereunder;
b.Use any proceeds of the Term Loan for any purpose other than (i) to pay
amounts owing to Existing Lender in accordance with the Payoff Letter, (iii) to
pay Fees and Expenses owing to Bank


SMRH:4842-8303-7620.12
24
 
 
 
 




--------------------------------------------------------------------------------





on the Closing Date and (ii) to consummate the Acquisition and to pay fees,
costs and expenses related thereto; or
c.Use any portion of the proceeds of the Loans in any manner which might cause
the Loans, the application of the proceeds thereof, or the transactions
contemplated by this Agreement to violate Regulation T, U, or X of the Board of
Governors of the Federal Reserve System, or any other regulation of such board,
or to violate the Securities and Exchange Act of 1934, as amended or
supplemented.
6.2    Debt. Create, incur, assume or suffer to exist, or permit any Domestic
Subsidiary to create, incur, assume or suffer to exist, any Debt except
Permitted Debt.
6.3    Liens. Create, incur, assume or suffer to exist, or permit any Domestic
Subsidiary to create, incur, assume or suffer to exist, any Lien (including the
Lien of an attachment, judgment or execution) on any of its Assets, whether now
owned or hereafter acquired, except Permitted Liens.
6.4    Merger, Consolidation, Transfer of Assets. Wind up, liquidate or
dissolve, reorganize, reincorporate, merge or consolidate with or into any other
Person, or acquire all or substantially all of the Assets or the business of any
other Person, or permit any Domestic Subsidiary to do so; provided that (i) any
Subsidiary may merge or consolidate with a Borrower so long as such Borrower is
the surviving entity and (ii) any Subsidiary may merge or consolidate with
another Subsidiary so long as, if a Subsidiary that is a Guarantor is involved
in such merger or consolidation, the surviving entity is a Guarantor.
6.5    Reserved.
6.6    Sales and Leasebacks. Sell, transfer, or otherwise dispose of, or permit
any Domestic Subsidiary to sell, transfer, or otherwise dispose of, any real or
personal property to any Person, and thereafter directly or indirectly leaseback
the same or similar property.
6.7    Dispositions. Conduct, or permit any Domestic Subsidiary to conduct, any
Dispositions, other than Permitted Dispositions (subject to Section 1.9(a)).
6.8    Investments. Make, or permit any Domestic Subsidiary to make, directly or
indirectly, any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment, other than Permitted
Investments.
6.9    Character of Business. Engage in any business activities or operations
substantially different from or unrelated to its present business activities and
operations, or permit any Domestic Subsidiary to do so.
6.10    Restricted Payments. Declare or pay, or permit any Domestic Subsidiary
to declare or pay, any Distributions, or pay any other Restricted Payments,
other than Permitted Restricted Payments.
6.11    Guarantee. Except for Permitted Debt or any Guarantee of Permitted Debt,
assume, Guarantee, endorse (other than checks and drafts received by Borrowers
in the ordinary course of business), or otherwise be or become directly or
contingently responsible or liable, or permit any Domestic Subsidiary to assume,
Guarantee, endorse, or otherwise be or become directly or contingently
responsible or liable (including, any agreement to purchase any obligation,
stock, Assets, goods, or services or to supply or advance any funds, Assets,
goods, or services, or any agreement to maintain or cause such Person to
maintain, a minimum working capital or net worth, or otherwise to assure the
creditors of any Person against loss) for the obligations of any other Person;
or pledge or hypothecate, or permit any Domestic Subsidiary to pledge or
hypothecate, any of its Assets as security for any liabilities or obligations of
any other Person.


SMRH:4842-8303-7620.12
25
 
 
 
 




--------------------------------------------------------------------------------





6.12    Transactions with Affiliates. Enter into any transaction, including
borrowing or lending and the purchase, sale, or exchange of property or the
rendering of any service (including management services), with any Affiliate, or
permit any Domestic Subsidiary to enter into any transaction, including
borrowing or lending and the purchase, sale, or exchange of property or the
rendering of any service (including management services), with any Affiliate,
other than (i) in the ordinary course of and pursuant to the reasonable
requirements of such Borrowers' or such Domestic Subsidiary's business and upon
fair and reasonable terms no less favorable to such Borrower or such Domestic
Subsidiary than would obtain in a comparable arm's length transaction with a
Person not an Affiliate, and (ii) any other transactions expressly permitted by
the Loan Documents.
6.13    Stock Issuance. Issue, or permit any Domestic Subsidiary to issue, any
additional Ownership Interests aside from Permitted Equity Issuances.
6.14    Financial Condition. Permit or suffer:
a.the Fixed Charge Coverage Ratio, measured as of the end of each Fiscal
Quarter, commencing with the first full Fiscal Quarter ending after the Closing
Date, to be less than 1.35:1.00.
b.the Total Funded Debt to Consolidated Adjusted EBITDA Ratio (i) measured at
the Closing Date to exceed 1.90:1.00, and (ii) thereafter measured as of the end
of each Fiscal Quarter, commencing with the first full Fiscal Quarter ending
after the Closing Date, to exceed the ratio set forth in the table below
opposite the applicable Fiscal Quarter end:
Fiscal Quarter Ending
Maximum Total Funded Debt to Consolidated
Adjusted EBITDA Ratio
June 30, 2020


1.65:1.00
September 30, 2020


1.35:1.00
December 31, 2020


1.10:1.00
Each Fiscal Quarter ending thereafter
1.00:1.00

6.15    OFAC. Permit or cause any of its Subsidiaries to, (i) become a Person
whose property or interests in property are blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit or Support Terrorism (66 Fed. Reg. 49079(2001), (ii) engage in any
dealings or transactions prohibited by Section 2 of such executive order, or be
otherwise, to the Knowledge of Borrowers, associated with any such person in any
manner violative of such Section 2 of such executive order, or (iii) otherwise
become a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.
6.16    [Reserved].
6.17    Fiscal Year. Change its Fiscal Year.


SMRH:4842-8303-7620.12
26
 
 
 
 




--------------------------------------------------------------------------------





6.18    Burdensome Agreements. Enter into or permit to exist any contractual
obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Domestic Subsidiary to make Restricted
Payments or other Distributions to any Loan Party or to otherwise transfer
property to or invest in a Loan Party, (ii) of any Domestic Subsidiary to
Guarantee the Obligations, (iii) of any Domestic Subsidiary to make or repay
loans to a Loan Party, or (iv) of the Loan Parties or any Domestic Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of Bank; or (b) requires the grant of a Lien (other than a Permitted Lien)
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.
6.19    Amendments of Certain Documents. Amend or otherwise modify, or waive any
rights under (a) any provisions of any Subordinate Debt (other than as expressly
permitted by the applicable Subordination Agreement), or (b) any Governing
Document other than amendments, modifications and waivers that are not
materially adverse to the interests of Bank.
6.20    Limitations on Holdings. Permit Holdings, directly or indirectly, to
(a) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than being a Borrower pursuant to this Agreement,
(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by Holdings other than the Liens created under the Loan
Documents to which it is a party, (c) engage in any business or activity or own
any assets (including, without limitation, cash and cash equivalents) other than
(i) holding Ownership Interests of Borrowers and their Subsidiaries and
(ii) performing its obligations and activities incidental thereto and
(iii) performing its obligations under the Loan Documents, (d) consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person, or (e) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.
ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES
7.1    Events of Default. The occurrence of any one or more of the following
events, acts or occurrences shall constitute an event of default (an "Event of
Default") hereunder:
a.Borrowers fail to pay when due (i) any scheduled payment of principal or
interest due on the Loans or (ii) the Fees, any Expenses or any other amount
payable hereunder or under any Loan Document, and such non-payment of Fees,
Expenses or such other amounts continues for a period of five (5) days.
b.Any Borrower fails to observe or perform any of the covenants and agreements
set forth in Sections 3.3, 5.2 or 5.3, or any Section within Article VI;
c.Any Loan Party fails to observe or perform any covenant or agreement set forth
in this Agreement or the Loan Documents (other than those covenants and
agreements described in Sections 7.1(a) and 7.1(b)), and such failure continues
for thirty (30) days after the earlier to occur of (i) Borrowers obtaining
Knowledge of such failure or (ii) Bank's delivery of written notice to Borrowers
of such failure;
d.Any representation, warranty or certification made by any Loan Party or any
officer or employee of any Loan Party in this Agreement or any Loan Document, in
any certificate, financial statement or other document delivered pursuant to
this Agreement or any Loan Document proves to have been misleading or untrue in
any material respect when made (or deemed made, if made as of a specified date),
or if any such representation, warranty or certification is withdrawn;


SMRH:4842-8303-7620.12
27
 
 
 
 




--------------------------------------------------------------------------------





e.With respect to any Debt (other than under this Agreement) of the Loan Parties
in excess of $500,000, any event or condition occurs that: (i) results in the
acceleration of the maturity of such Debt (including failing to pay when due any
payment in respect of such Debt (following the expiration of any applicable
notice and grace periods)); or (ii) permits (or, with the giving of notice or
lapse of time or both, would permit) the holder or holders of such Debt or any
Person acting on behalf of such holder or holders to accelerate the maturity
thereof;
f.Any Loan Party commences a voluntary Insolvency Proceeding seeking
liquidation, reorganization or other relief with respect to itself or its Debt
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official over it or any substantial part of its property, or
consents to any such relief or to the appointment of or taking possession by any
such official in an involuntary Insolvency Proceeding or fails generally to pay
its Debt as it becomes due, or takes any action to authorize any of the
foregoing;
g.An involuntary Insolvency Proceeding is commenced against any Loan Party
seeking liquidation, reorganization or other relief with respect to it or its
Debt or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property and any of
the following events occur: (i) the petition commencing the Insolvency
Proceeding is not timely controverted; (ii) the petition commencing the
Insolvency Proceeding is not dismissed within sixty (60) days of the date of the
filing thereof; (iii) an interim trustee is appointed to take possession of all
or a substantial portion of the Assets of, or to operate all or any substantial
portion of the business of, such Loan Party; or (iv) an order for relief shall
have been issued or entered therein;
h.Any Loan Party suffers (i) one or more judgments in an aggregate amount in
excess of $600,000 which are not otherwise covered by insurance, and the same
shall remain undischarged for a period of sixty (60) days during which execution
is not effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of a Loan Party to enforce any such
judgment or (ii) one or more writs, warrant of attachment, or similar process
which are not released, vacated or fully bonded within sixty (60) days of its
issue or levy;
i.A judgment creditor obtains possession of any of the Assets of any Loan Party
by any means, including levy, distraint, replevin, or self-help;
j.Any order, judgment or decree is entered decreeing the dissolution of any Loan
Party;
k.Any Loan Party is enjoined, restrained or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs, or
any Loan Party voluntarily ceases to conduct its business as a going concern;
l.A notice of lien, levy or assessment is filed of record with respect to any or
all of any Loan Party's Assets by any Governmental Authority, or any taxes or
debts owing at any time hereafter to any Governmental Authority becomes a Lien,
whether inchoate or otherwise, upon any or all of any Loan Party's Assets and
the same is not paid on the payment date thereof, unless such Lien is otherwise
permitted by the Loan Documents;
m.Any Loan Party makes any payment on account of any Subordinate Debt except as
otherwise permitted under the terms of any applicable Subordination Agreement;


SMRH:4842-8303-7620.12
28
 
 
 
 




--------------------------------------------------------------------------------





n.An ERISA Event occurs which has resulted or would reasonably be expected to
result in liability of any Loan Party in an aggregate amount in excess of
$250,000, or (ii) any Loan Party or any member of the ERISA Group fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $250,000;
o.Any Change of Control occurs;
p.Any of the Loan Documents fails to be in full force and effect for any reason,
or Bank fails to have a perfected, first priority Lien in and upon all of the
Collateral (except for Permitted Liens), or a breach, default or an event of
default occurs under any Loan Document not otherwise described in this
Section 7.1;
q.Any Guarantor revokes or disputes the validity of, or liability under, his,
her or its Facility Guaranty;
r.A breach, default or an event of default occurs under any Bank Product
Agreement that is not cured within an applicable cure period, including without
limitation, any Swap; or
s.Any other Material Adverse Effect occurs.
7.2    Remedies. Upon the occurrence of any Event of Default described in
Section 7.1(g) or 7.1(h), the Commitments shall immediately terminate, Bank's
obligation hereunder to make Loans to Borrowers and/or Bank's obligation to
issue Letters of Credit shall immediately terminate, and the Obligations (other
than Swap Obligations) shall become immediately due and payable without any
election or action on the part of Bank, without presentment, demand, protest or
notice of any kind, all of which each Borrower hereby expressly waives, and
Borrowers shall Cash Collateralize all outstanding L/C Obligations and Bank
Product Obligations. Upon the occurrence and continuance of any other Event of
Default, either or both of the following actions may be taken by Bank: (i) Bank
may without notice of its election and without demand, immediately terminate the
Commitments, whereupon Bank's obligation to make Loans to Borrowers and/or to
issue Letters of Credit shall immediately terminate; and/or (ii) Bank may,
without notice of its election and without demand, declare the Obligations to be
due and payable, whereupon the Obligations (other than Swap Obligations) shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which Borrowers hereby expressly waives and Borrowers
shall Cash Collateralize all outstanding L/C Obligations and Bank Product
Obligations. Any demand in respect of any Swap Obligation shall be made in
accordance with the terms of the Swap Documents relating thereto.
7.3    Appointment of Receiver or Trustee. Borrowers hereby irrevocably agree
that Bank, has the right under this Agreement, upon the occurrence and during
the continuance of an Event of Default, to seek the appointment of a receiver,
trustee or similar official over any Borrower to effect the transactions
contemplated by this Agreement, and that Bank is entitled to seek such relief.
Each Borrower hereby irrevocably agrees not to object to such appointment on any
grounds.
7.4    Power of Attorney. Borrowers hereby appoint Bank (and all Persons
designated by Bank) as Borrowers' true and lawful attorney (and agent-in-fact)
for the purposes provided in this section. Bank, or Bank's designee, may,
without notice and in either its or any Borrower's name, but at the cost and
expense of Borrowers:
a.Endorse any Borrower's name on any payment item or other proceeds of
Collateral (including proceeds of insurance) that come into Bank's possession or
control; and


SMRH:4842-8303-7620.12
29
 
 
 
 




--------------------------------------------------------------------------------





b.During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Bank deems advisable;
(iv) collect, liquidate and receive balances in deposit accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign any Borrower's name to a proof of claim or other
document in an Insolvency Proceeding of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to Borrowers, and notify postal authorities to deliver
any such mail to an address designated by Bank; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use any Borrower's
stationery and sign its name to verifications of Accounts and notices to Account
Debtors; (ix) use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker's acceptance or other
instrument for which any Borrower is a beneficiary; and (xii) take all other
actions as Bank reasonably deems appropriate to fulfill Borrowers' obligations
under this Agreement and the Loan Documents.
7.5    Remedies Cumulative. The rights and remedies of Bank herein and in the
Loan Documents are cumulative, and are not exclusive of any other rights,
powers, privileges, or remedies, now or hereafter existing, at law, in equity or
otherwise.
ARTICLE VIII
MISCELLANEOUS
8.1    Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or other electronic
transmission or similar writing) and shall be given to such party at its
address, facsimile number or electronic email address set forth on the signature
pages hereof or such other address, facsimile number or electronic email address
as such party may hereafter specify by notice to the other party in accordance
with this Section 8.1. Each such notice, request or other communication shall be
effective (a) if delivered in person, when delivered, (b) if delivered by
facsimile transmission, on the date of transmission if transmitted on a Business
Day before 4:00 p.m., Pacific time, otherwise on the next Business Day, (c) if
delivered electronically, upon receipt thereof by the recipient; (d) if
delivered by overnight courier, one (1) Business Day after delivery to the
courier properly addressed and (e) if mailed, upon the third (3rd) Business Day
after the date deposited into the U.S. Mail, certified or registered; provided
that actual notice, however and from whomever given or received, shall always be
effective on receipt; provided further that notices to Bank pursuant to Article
I and Article II shall not be effective until received by the loan officer of
Bank designated as the relationship manager for Borrowers or his or her
designee; provided further that notices sent by Bank in connection with Bank's
exercise of its enforcement rights against any of its collateral shall be deemed
given when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by facsimile.
8.2    No Waivers. No failure or delay by Bank in exercising any right, power or
privilege hereunder or under any Loan Document shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
8.3    Expenses; Documentary Taxes; Indemnification.
a.Borrowers shall pay all Expenses promptly following demand.


SMRH:4842-8303-7620.12
30
 
 
 
 




--------------------------------------------------------------------------------





b.Borrowers shall pay all and indemnify Bank against any and all transfer taxes,
documentary taxes, assessments, or charges made by any Governmental Authority
and imposed by reason of the execution and delivery of this Agreement, any of
the Loan Documents, or any other document, instrument or agreement entered into
in connection herewith, other than (i) Excluded Taxes, (ii) Taxes indemnified or
grossed up already pursuant to Section 1.12; or (iii) Other Connection Taxes
imposed on a voluntary assignment or participation by the Bank or any successor
thereto.
c.Borrowers shall and hereby agree to indemnify, protect, defend and hold
harmless Bank and its directors, officers, agents, employees and attorneys
(collectively, the "Indemnified Persons" and individually, an "Indemnified
Person") from and against (i) any and all losses, claims, damages, liabilities,
deficiencies, judgments, costs and expenses (including attorneys' fees incurred
pursuant to proceedings arising under the Bankruptcy Code) incurred by any
Indemnified Person (except to the extent that it is finally judicially
determined to have resulted from the gross negligence or willful misconduct of
any Indemnified Person) arising out of or by reason of any litigations,
investigations, claims or proceedings (whether administrative, judicial or
otherwise), including discovery, whether or not such Indemnified Person is
designated a party thereto, which arise out of or are in any way related to
(1) this Agreement, the Loan Documents or the transactions contemplated hereby
or thereby, (2) any actual or proposed use by Borrowers of the proceeds of the
Loans, or (3) Bank's entering into this Agreement, the Loan Documents or any
other agreements and documents relating hereto; (ii) any such losses, claims,
damages, liabilities, deficiencies, judgments, costs and expenses arising out of
or by reason of the use, generation, manufacture, production, storage, release,
threatened release, discharge, disposal or presence on, under or about any
Borrower's operations or property or property leased by any Borrower of any
material, substance or waste which is or becomes designated as Hazardous
Materials; and (iii) any such losses, claims, damages, liabilities,
deficiencies, judgments, costs and expenses incurred in connection with any
remedial or other action taken by Borrowers or Bank in connection with
compliance by Borrowers with any federal, state or local environmental laws,
acts, rules, regulations, orders, directions, ordinances, criteria or guidelines
(except to the extent that it is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any Indemnified Person). If
and to the extent that the obligations of Borrowers hereunder are unenforceable
for any reason, Borrowers hereby agree to make the maximum contribution to the
payment and satisfaction of such obligations to Bank which is permissible under
Applicable Laws. This Section 8.3(c) shall not apply with respect to claims that
are primarily related to taxes, which instead shall be governed by Section 1.12
and Section 8.3(b).
d.To the fullest extent permitted by Applicable Laws, Borrowers shall not
assert, and hereby waive, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnified Person through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Person as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
e.Borrowers' obligations under this Section 8.3 and Section 1.12 shall survive
any termination of this Agreement and the Loan Documents and the payment in full
of the Obligations, and are in addition to, and not in substitution of, any
other of its obligations set forth in this Agreement.


SMRH:4842-8303-7620.12
31
 
 
 
 




--------------------------------------------------------------------------------





8.4    Amendments and Waivers. Neither this Agreement nor any Loan Document
(other than Bank Product Agreements), nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 8.4. Bank may from time to time, (a) enter into with any Borrower
or any other Person written amendments, supplements or modifications hereto and
to the Loan Documents or (b) waive, on such terms and conditions as Bank may
specify in such instrument, any of the requirements of this Agreement or the
Loan Documents or any Event of Default or Default and its consequences, if, but
only if, such amendment, supplement, modification or waiver is in writing and is
signed by the party asserted to be bound thereby, and then such amendment,
supplement, modification or waiver shall be effective only in the specific
instance and the specific purpose for which given. Any such waiver and any such
amendment, supplement or modification shall be binding upon such Borrower, Bank
and all future holders of the Loans.
8.5    Successors and Assigns; Participations; Disclosure.
a.This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that Borrowers may
not assign or transfer any of their rights or obligations under this Agreement
without the prior written consent of Bank and any such prohibited assignment or
transfer by any Borrower shall be void.
b.Bank may make, carry or transfer the Loans at, to or for the account of, any
of its branch offices or the office of an Affiliate of Bank or to any Federal
Reserve Bank, all without Borrowers' consent.
c.Bank may, at its own expense, assign to one or more banks or other financial
institutions all or a portion of its rights (including voting rights) and
obligations under this Agreement and the Loan Documents; provided that (except
as set forth in subsection (b)) so long as no Event of Default exists, Bank
shall not assign any of its rights (including voting rights) and obligations
under this Agreement and the Loan Documents to a Competitor or an Affiliate of a
Competitor. In the event of any such assignment by Bank pursuant to this
Section 8.5(c), Bank's obligations under this Agreement arising after the
effective date of such assignment shall be released and concurrently therewith,
transferred to and assumed by Bank's assignee to the extent provided for in the
document evidencing such assignment. The provisions of this Section 8.5 relate
only to absolute assignments (whether or not arising as the result of
foreclosure of a security interest) and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by Bank of any Loan or any Note to any Federal Reserve Bank
in accordance with Applicable Law.
d.Bank may at any time sell to one or more banks or other financial institutions
(each a “Participant”) participating interests in the Loans, the Letters of
Credit and in any other interest of Bank hereunder. In the event of any such
sale by Bank of a participating interest to a Participant, Bank's obligations
under this Agreement shall remain unchanged, Bank shall remain solely
responsible for the performance thereof, and Borrowers shall continue to deal
solely and directly with Bank in connection with Bank's rights and obligations
under this Agreement. Borrowers agree that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Section 1.12 with respect to its participating interest; provided that such
Participant complies with Section 1.12 as if it were an assignee and Borrowers
shall not be required to pay any amount to such Participant that is greater than
the amount it would be required to pay Bank under such Section 1.12. Bank (or,
if applicable, each assignee of Bank) acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant's interest in the Obligations (the
"Participant Register'"); provided that Bank shall not have any obligation to
disclose all or any portion of the Participant Register to any Person except to
the extent that such disclosure


SMRH:4842-8303-7620.12
32
 
 
 
 




--------------------------------------------------------------------------------





is necessary to establish that any obligations under this Agreement are in
registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be conclusive, and Bank and each Loan
Party shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement notwithstanding notice to the contrary.
e.Borrowers authorize Bank to disclose to any assignee under Section 8.5(c) or
any Participant (either, a "Transferee") and any prospective Transferee any and
all financial information in such Bank's possession concerning Borrowers that
has been delivered to such Bank by Borrowers pursuant to this Agreement or that
has been delivered to such Bank by Borrowers in connection with such Bank's
credit evaluation prior to entering into this Agreement; provided that such
Transferee or prospective Transferee has first agreed to be bound by the
provisions of Section 8.6.
f.Bank, as a non-fiduciary agent of the Borrowers shall maintain in a written
register (the "Register") in the United States, the name, address, and tax
identification number of each assignee or Participant who acquires an interest
in the Obligations and such interest's right to principal and stated interest.
No assignment or participation shall be valid unless and until recorded in such
Register. The Register shall be available for any Borrower's inspection during
Bank's normal business hours upon reasonable prior written notice from any
Borrower. The Bank shall maintain such Register such that the Obligations are in
"registered form" for the purposes of the Internal Revenue Code.
8.6    Confidentiality. Bank agrees that material, non-public information
regarding Loan Parties and their Subsidiaries, their operations, assets, and
existing and contemplated business plans ("Confidential Information") shall be
treated by Bank in a confidential manner, and shall not be disclosed by Bank to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to Bank ("Bank Group
Representatives"), (ii) to Subsidiaries and Affiliates of Bank (including Bank
Product Providers), provided that any such Subsidiary or Affiliate shall have
agreed to receive such information hereunder subject to the terms of this
Section 8.6, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation, and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance by Borrowers or as requested or
required by any Governmental Authority pursuant to any subpoena or other legal
process, provided, that, (x) prior to any disclosure under this clause (v) the
disclosing party agrees to provide Borrowers with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the subpoena or other legal process, and (y) any disclosure under this
clause (v) shall be limited to the portion of the Confidential Information as
may be required by such governmental authority pursuant to such subpoena or
other legal process, (vi) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Bank or Bank Group Representatives), (vii) in connection with any
assignment, prospective assignment, sale, prospective sale, participation,
prospective participation, pledge or prospective pledge of Bank's interest under
this Agreement, provided that any such Transferee or prospective Transferee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section, (viii) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party,


SMRH:4842-8303-7620.12
33
 
 
 
 




--------------------------------------------------------------------------------





Bank, any of their respective Affiliates, or their respective counsel) under
this clause (viii) with respect to litigation involving any Person (other than
any Loan Party, Bank, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrowers with prior notice
thereof, and (ix) in connection with, and to the extent reasonably necessary
for, the exercise of any secured creditor remedy under this Agreement or under
any other Loan Document.
8.7    Counterparts; Integration. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of an original
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by facsimile or other electronic transmission also shall deliver
a manually executed counterpart of this Agreement but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.
8.8    Severability. The provisions of this Agreement are severable. The
invalidity, in whole or in part, of any provision of this Agreement shall not
affect the validity or enforceability of any other of its provisions. If one or
more provisions hereof shall be declared invalid or unenforceable, the remaining
provisions shall remain in full force and effect and shall be construed in the
broadest possible manner to effectuate the purposes hereof.
8.9    Knowledge. For purposes of this Agreement, an individual will be deemed
to have knowledge of a particular fact or other matter if: (a) such individual
is actually aware of such fact or other matter; or (b) a prudent individual
would reasonably be expected to discover or otherwise become aware of such fact
or other matter in the course of conducting a reasonably comprehensive
investigation concerning the existence of such fact or other matter. Borrowers
will be deemed to have knowledge of a particular fact or other matter if the
president, chief executive officer, chief operating officer, chief financial
officer, controller, treasurer, president, senior vice president of any Borrower
(including without limitation, an Authorized Officer) existing at and after the
Closing Date has, or at any time had, knowledge of such fact or other matter.
8.10    Additional Waivers.
a.Borrowers agree that checks and other instruments received by Bank in payment
or on account of the Obligations constitute only conditional payment until such
items are actually paid to Bank and Borrowers waive the right to direct the
application of any and all payments at any time or times hereafter received by
Bank on account of the Obligations and Borrowers agree that Bank shall have the
continuing exclusive right to apply and reapply such payments in any manner as
Bank may deem advisable, notwithstanding any entry by Bank upon its books.
b.Borrowers waive demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrowers may in any way be liable.
c.So long as Bank complies with its obligations under the UCC, Bank shall not in
any way or manner be liable or responsible for (a) the safekeeping of the
Collateral; (b) any loss or damage thereto occurring or arising in any manner or
fashion from any cause; (c) any diminution in the value thereof; or (d) any act
or default of any carrier, warehouseman, bailee, forwarding agency or other
person whomsoever. All risk of loss, damage or destruction of the Collateral
shall be borne by Borrowers.


SMRH:4842-8303-7620.12
34
 
 
 
 




--------------------------------------------------------------------------------





d.Borrowers waive the right and the right to assert a confidential relationship,
if any, it may have with any accountant, accounting firm and/or service bureau
or consultant in connection with any information requested by Bank pursuant to
or in accordance with this Agreement, and agrees that Bank may contact directly
any such accountants, accounting firm and/or service bureau or consultant in
order to obtain such information.
8.11    Destruction of Borrowers' Documents. Any documents, schedules, invoices
or other papers delivered to Bank may be destroyed or otherwise disposed of by
Bank six (6) months after they are delivered to or received by Bank, unless
Borrowers request, in writing, the return of the said documents, schedules,
invoices or other papers and makes arrangements, at Borrowers' expense, for
their return.
8.12    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; CLASS ACTION WAIVER.
a.THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.
b.THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT BANK'S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE BANK ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND.    BORROWERS AND BANK WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 8.12.
c.IF PERMITTED BY APPLICABLE LAW, BORROWERS AND BANK HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
BORROWERS AND BANK REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
d.IF PERMITTED BY APPLICABLE LAW, EACH PARTY ALSO WAIVES THE RIGHT TO LITIGATE
IN COURT OR AN ARBITRATION PROCEEDING ANY DISPUTE AS A CLASS ACTION, EITHER AS A
MEMBER OF A CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY
GENERAL. EACH PARTY (I) CERTIFIES THAT NO ONE HAS REPRESENTED TO SUCH PARTY THAT
THE OTHER PARTY WOULD NOT SEEK TO ENFORCE JURY AND CLASS ACTION WAIVERS IN THE
EVENT OF SUIT, AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN
INDUCED


SMRH:4842-8303-7620.12
35
 
 
 
 




--------------------------------------------------------------------------------





TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS,
AGREEMENTS, AND CERTIFICATIONS IN THIS SECTION.
8.13    Reference Provision. In the event the Jury Trial Waiver set forth above
is not enforceable, the parties elect to proceed under this Judicial Reference
Provision.
a.With the exception of the items specified in clause (b) below, any
controversy, dispute or claim (each, a "Claim") between the parties arising out
of or relating to this Agreement or any other Loan Document will be resolved by
a reference proceeding in California in accordance with the provisions of
Sections 638 et seq. of the California Code of Civil Procedure ("CCP"), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Loan Documents, venue for the
reference proceeding will be in the state or federal court in the county or
district where the real property involved in the action, if any, is located or
in the state or federal court in the county or district where venue is otherwise
appropriate under applicable law (the "Court").
b.The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self- help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
c.The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).
d.The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.
e.The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party's failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to "priority" in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.


SMRH:4842-8303-7620.12
36
 
 
 
 




--------------------------------------------------------------------------------





f.Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee's power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
g.The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
h.If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.
i.THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
8.14    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Loan Party or the transfer to Bank or any Bank Product
Provider of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors' rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a "Voidable Transfer"), and if Bank or
such Bank Product Provider is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that Bank
or such Bank Product Provider is required or elects to repay or restore, and as
to all reasonable costs, Expenses, and reasonable attorneys' fees of Bank and
such Bank


SMRH:4842-8303-7620.12
37
 
 
 
 




--------------------------------------------------------------------------------





Product Provider related thereto, the liability of each Loan Party automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.
8.15    Updating Disclosure Schedules. To the extent necessary to cause the
representations and warranties set forth in Article IV to remain true, complete
and accurate as of the Closing Date, the date of each and every Borrowing, the
date of each issuance of a Letter of Credit, and the date on which each
Compliance Certificate is due in accordance with Section 5.3(c) hereof,
Borrowers shall update in writing any Schedules provided for in Article IV to
the extent it has Knowledge of any circumstance which may have the effect of
making any representation or warranty contained in Article IV untrue or
incomplete in any material respect. The requirement of Borrowers to update the
Schedules provided for herein shall not have the effect of a cure of any Event
of Default occurring prior to any such update or existing at the time of any
such update without the written waiver of such Event of Default by Bank.
8.16    Patriot Act Notification. Bank is subject to Patriot Act and hereby
notifies Borrowers that pursuant to the requirements of the Patriot Act, Bank is
required to obtain, verify and record information that identifies Borrowers,
which information includes the names and addresses of Borrowers and other
information that will allow Bank to identify Borrowers in accordance with the
Patriot Act.
8.17    Joint Borrower Provisions. Each Borrower acknowledges and agrees that it
shall be jointly and severally liable for the Loans and all other indebtedness
and obligations arising under this Agreement or under any of the other Loan
Documents to which the Borrowers are party. In furtherance thereof, each
Borrower acknowledges and agrees as follows:
a.For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints DT Media, as the borrowing
agent and attorney-in-fact for all Borrowers (the "Administrative Borrower") for
all purposes of the Loan Documents, including the giving and receiving of
notices and other communications, which appointment shall remain in full force
and effect unless and until Bank shall have received prior written notice signed
by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.
b.Each Borrower hereby irrevocably appoints and authorizes the Administrative
Borrower:
i.to provide Bank with all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower or any other Borrower shall be deemed to be given by
Borrowers hereunder and shall bind each Borrower);
ii.to receive notices and instructions from Bank (and any notice or instruction
provided by Bank to the Administrative Borrower in accordance with the terms
hereof shall be deemed to have been given to each Borrower); and
iii.to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.
c.It is understood that the handling of the Borrower's Account and Collateral in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Bank shall not incur liability to any Borrower as a result hereof. To
induce the Bank


SMRH:4842-8303-7620.12
38
 
 
 
 




--------------------------------------------------------------------------------





to make the Loans, and in consideration thereof, each Borrower hereby agrees to
indemnify and defend each Indemnified Person against, and hold each Indemnified
Person harmless from, any and all liabilities, expenses, losses, damages and/or
claims of damage or injury asserted against any Indemnified Person by any
Borrower or by any other Person arising from or incurred by reason of:
(i)    the handling of the Borrower's Account and Collateral of Borrowers as
herein provided; or
(ii)    any Indemnified Person's relying on any instructions of the any
Borrower, except that Borrowers will have no liability to any Indemnified Person
under this Section 8.18 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Indemnified Person
d.Each Borrower acknowledges that the Liens and security interests created or
granted herein and by the other Loan Documents will secure indebtedness and
obligations of all Borrowers under the Loan Documents and, in full recognition
of that fact, each Borrower consents and agrees that the Bank may, in its sole
discretion, at any time and from time to time, without notice or demand, and
without affecting the enforceability or security hereof or of any other Loan
Document:
(i)    agree with Borrowers to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the Loans
or any part thereof, including any increase or decrease of the rate(s) of
interest thereon;
(ii)    agree with Borrowers to supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Loans or
any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;
(iii)    accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Loans or any part
thereof;
(iv)    accept partial payments on the Loans;
(v)    receive and hold additional security or guaranties for the Loans or any
part thereof;
(vi)    release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the Loans,
and apply any security and direct the order or manner of sale thereof as Bank,
in its sole and absolute discretion may determine;
(vii)    release any guarantor, any indemnitor or any other Person from any
personal liability with respect to the Loans or any part thereof;
(viii)    settle, release on terms satisfactory to the Indemnified Person or by
operation of applicable laws or otherwise liquidate or enforce the Loans and any
security therefor or guaranty thereof in any manner, consent to the transfer of
any such security and bid and purchase at any sale; and
(ix)    consent to the merger, change or any other restructuring or termination
of the legal existence of any Borrower or any other Person, and correspondingly
restructure the obligations of such Borrower or other Person, and any such
merger, change, restructuring or termination shall not affect


SMRH:4842-8303-7620.12
39
 
 
 
 




--------------------------------------------------------------------------------





the liability of any Borrower or the continuing existence of any Lien hereunder,
under any other Loan Document to which any Borrower is a party or the
enforceability hereof or thereof with respect to all or any part of the Loans.
e.Upon the occurrence of and during the continuance of any Event of Default, the
Bank may enforce this Agreement and the other Loan Documents independently as to
each Borrower and independently of any other remedy or security the Bank at any
time may have or hold in connection with the Loans, and in collecting on the
Loans it shall not be necessary for the Bank to marshal assets in favor of any
Borrower or any other Person or to proceed upon or against and/or exhaust any
other security or remedy before proceeding to enforce this Agreement and the
other Loan Documents. Each Borrower expressly waives any right to require the
Bank, in connection with their efforts to obtain repayment of the Loans, to
marshal assets in favor of any Borrower or any other Person or to proceed
against any other Person or any property provided by any other Person, and
agrees that the Bank may proceed against any Persons and/or property in such
order as it shall determine in its sole and absolute discretion in connection
with the Bank's efforts to obtain repayment of the Loans. The Bank may file a
separate action or actions against each Borrower to enforce the Loans, whether
action is brought or prosecuted with respect to any other security or against
any other Person, or whether any other Person is joined in any such action or
actions. Each Borrower agrees that the Bank, each Borrower and/or any other
Person may deal with each other in connection with the Loans or otherwise, or
alter any contracts or agreements now or hereafter existing between any of them,
in any manner whatsoever, all without in any way altering or affecting the
security of this Agreement or the other Loan Documents.
f.The rights of the Bank hereunder and under the other Loan Documents shall be
reinstated and revived, and the enforceability of this Agreement and the other
Loan Documents shall continue, with respect to any amount at any time paid on
account of the Loans which thereafter shall be required to be restored or
returned by the Bank as a result of the bankruptcy, insolvency or reorganization
of any Borrower or any other Person, or otherwise, all as though such amount had
not been paid.
g.The enforceability of this Agreement and the other Loan Documents at all times
shall remain effective as to each Borrower even though any or all of the Loans,
or any other security or guaranty therefor, may be or hereafter may become
invalid or otherwise unenforceable as against any other Borrower or any other
Person and whether or not any other Borrower or any other Person shall have any
personal liability with respect thereto. Each Borrower expressly waives any and
all defenses to the enforcement of its obligations under the Loan Documents now
or hereafter arising or asserted by reason of (i) any disability or other
defense of any other Borrower or any other Person with respect to the Loans,
(ii) the unenforceability or invalidity of any security or guaranty for the
Loans or the lack of perfection or continuing perfection or failure of priority
of any security for the Loans, (iii) the cessation for any cause whatsoever of
the liability of any other Borrower or any other Person (other than by reason of
the full and final payment and performance of the Loans), (iv) any failure of
the Bank to marshal assets in favor of any Borrower or any other Person, (v) any
failure of the Bank to give notice of sale or other disposition of any property
for the Loans to any other Borrower or to any other Person or any defect in any
notice that may be given to any other Borrower or any other Person in connection
with any such sale or disposition, (vi) any failure of the Bank to comply in any
non-material respect with applicable laws in connection with the sale or other
disposition of any property or other security for the Loans, (vii) any act or
omission of the Bank or others that directly or indirectly results in or aids
the discharge or release of any other Borrower or of any other Person or any
security or guaranty for the Loans by operation of law or otherwise, (viii) any
law which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety's or guarantor's obligation in proportion to
the principal obligation, (ix) any failure of the Bank to file or enforce a
claim in any bankruptcy or other proceeding with respect to any other Borrower
or to any other Person, (x) the election by the Bank, in any bankruptcy


SMRH:4842-8303-7620.12
40
 
 
 
 




--------------------------------------------------------------------------------





proceeding of any other Borrower or to any other Person, of the application or
non-application of Section 1111(b)(2) of the Bankruptcy Code, (xi) any extension
of credit to or the grant of any lien by any other Borrower or any other Person
under Section 364 of the Bankruptcy Code except to the extent otherwise provided
in this Agreement, (xii) any use of cash property under Section 363 of the
Bankruptcy Code in any bankruptcy proceeding of any other Borrower or any other
Person, (xiii) any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any other Borrower or any
other Person, (xiv) the avoidance of any Lien in favor of the Bank securing the
Loans for any reason, or (xv) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Borrower any other Person, including any
discharge of, or bar or stay against collecting, all or any of the Loans (or any
interest thereon) in or as a result of any such proceeding. Without in any way
limiting the foregoing, with respect to the Loan Documents and the Loans, each
Borrower: (A) waives all rights and defenses arising out of an election of
remedies by the Bank, even though that election of remedies, such as
non-judicial foreclosure with respect to security for the Loans given by any
other Borrower, has destroyed the waiving Borrowers' rights of subrogation and
reimbursement against any other Borrower by operation of law or otherwise; and
(B) waives any right to a fair value hearing or similar proceeding following a
nonjudicial foreclosure with respect to the real property security for the Loans
given by any other Borrower.
h.Borrowers represent and warrant to the Bank that they have established
adequate means of obtaining from each other, on a continuing basis, financial
and other information pertaining to their respective businesses, operations and
condition (financial and otherwise) and their respective properties, and each
now is and hereafter will be completely familiar with the businesses, operations
and condition (financial and otherwise) of all Borrowers and their respective
properties. Each Borrower hereby expressly waives and relinquishes any duty on
the part of the Bank to disclose to such Borrower any matter, fact or thing
related to the businesses, operations or condition (financial or otherwise) of
any other Borrower or any other Borrower's properties, whether now known or
hereafter known by the Bank during the life of this Agreement. With respect to
any of the obligations of Borrowers under the Loan Documents, the Bank need not
inquire into the powers of any Borrower or the officers, employees or other
Persons acting or purporting to act on such Borrower's behalf.
i.Without limiting the foregoing, or anything else contained in this Agreement,
each Borrower waives all rights and defenses that it may have because the Loans
are secured by real property security provided by any other Borrower. This
means, among other things:
(i)    the Bank may collect on the Loans from one Borrower without first
foreclosing on any real or personal property pledged by any other Borrower; and
(ii)    If the Bank forecloses on any real property pledged by a Borrower for
the Loans: (1) the amount of the indebtedness owed by any other Borrower may be
reduced only by the price for which that property is sold at the foreclosure
sale, even if the property is worth more than the sale price; and (2) the Bank
may collect from any Borrower even if the Bank, by foreclosing on the real
property, has destroyed any right any Borrower may have to collect from the
other Borrowers.
This is an unconditional and irrevocable waiver of any rights and defenses each
Borrowers may have because the Loans are secured by real property given by any
other Borrower. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, 580e or 726 of the Code
of Civil Procedure and each Borrower expressly waives any defenses or benefits
that may be derived from such sections, or comparable provisions of the laws of
any other jurisdiction, and all other suretyship defenses it otherwise might or
would have under New York law or other applicable law. Each Borrower expressly
waives any right to receive notice of any judicial or nonjudicial foreclosure or
sale of any real property provided


SMRH:4842-8303-7620.12
41
 
 
 
 




--------------------------------------------------------------------------------





by any other Borrower to secure the Loans and failure to receive any such notice
shall not impair or affect such Borrower's obligations hereunder or the
enforceability of this Agreement or the other Loan Documents or any liens
created or granted hereby or thereby.
j.Notwithstanding anything to the contrary elsewhere contained herein or in any
other Loan Document to which any Borrower is a party, with respect to the Loans,
each Borrower hereby waives with respect to all other Borrowers and their
respective successors and assigns (including any surety) and any other Person
any and all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff, to any other rights and defenses
available to it by operation of law, or otherwise, or to any other rights that
could accrue to a surety against a principal, to a guarantor against a maker or
obligor, to an accommodation party against the party accommodated, or to a
holder or transferee against a maker and which each of them may have or
hereafter acquire against any other Borrower or any other Person in connection
with or as a result of such Borrower's execution, delivery and/or performance of
this Agreement or any other Loan Document to which it is a party. Each Borrower
agrees that it shall not have or assert any such rights against any other
Borrower or any other Borrower's successors and assigns or any other Person
(including any surety), either directly or as an attempted setoff to any action
commenced against such Borrower by any other Borrower (as a Borrower or in any
other capacity) or any other Person. Each Borrower hereby acknowledges and
agrees that this waiver is intended to benefit the Bank and shall not limit or
otherwise affect any Borrower's liability under this Agreement or any other Loan
Document to which it is a party, or the enforceability hereof or thereof.
k.Each Borrower warrants and agrees that each of the waivers and consents set
forth herein is made with full knowledge of its significance and consequences,
with the understanding that events giving rise to any defense waived may
diminish, destroy or otherwise adversely affect rights which each otherwise may
have against the other Borrowers, against the Bank or other Persons, or against
any property. If any of the waivers or consents herein are determined to be
contrary to any applicable law or public policy, such waivers and consents shall
be effective to the maximum extent permitted by law.
l.Without limiting the foregoing, to the fullest extent permitted by law, each
Borrower hereby waives any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, including, but not limited to, any rights
and defenses that are or may become available to such Borrower by reason of
Section 2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code, or
comparable provisions of the laws of any other jurisdiction.


[remainder of this page intentionally left blank]




SMRH:4842-8303-7620.12
42
 
 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
 
 
DIGITAL TURBINE, INC.,
a Delaware corporation 
 
By: /s/ Barrett Garrison
 
Name: Barrett Garrison
 
Title: Chief Financial Officer
 
DIGITAL TURBINE MEDIA, INC.,
a Delaware corporation
 
By: /s/ Barrett Garrison
 
Name: Barrett Garrison
 
Title: Chief Financial Officer
 
DIGITAL TURBINE USA, INC.,
a Delaware corporation
 
By: /s/ Barrett Garrison
 
Name: Barrett Garrison
 
Title: Chief Financial Officer
 
Address for notices:
Digital Turbine Media, Inc.
406 Blackwell Street Ste. 500
Durham, NC 27701
Attn: Barrett Garrison
Phone: 919-535-4094
Email: barrett.garrison@digitalturbine.com



 
Digital Turbine—Credit Agreement
 
 
 
 




--------------------------------------------------------------------------------







BANK:
 
 
WESTERN ALLIANCE BANK
 
By: /s/ Richard Lamoreux
 
Name: Richard Lamoreux
 
Title: Senior Vice President
 
Address for notices:
Western Alliance Bank
600 Anton Boulevard
Suite 150
Costa Mesa, CA 92626
Attn: Richard Lamoreux
Phone: (949) 438-4019
Email: Rick.Lamoreux@bridgebank.com







 
Digital Turbine—Credit Agreement
 
 
 
 




--------------------------------------------------------------------------------






Schedule A
To
Credit Agreement
Definitions and Construction
1.1    Definitions. Initially capitalized terms used in this Agreement shall
have the following meanings:
"Acceptable Letter of Credit" means a standby letter of credit, issued by a bank
or financial institution acceptable to Bank in its Permitted Discretion, in form
and substance satisfactory to Bank in its Permitted Discretion.
"Account" and "Account Debtor" have the meanings given to such terms in the UCC.
"ACH Transactions" means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrowers.
"Acquisition" is defined in Recital A.
"Administrative Borrower" has the meaning given to such term in Section 8.17.
"Affiliate" means, with respect to any Person, any other Person (i) that,
directly or indirectly, controls, is controlled by or is under common control
with such Person; (ii) that directly or indirectly beneficially owns or controls
five percent (5%) or more of any class of Ownership Interests of such Person; or
(iii) five percent (5%) or more of the voting stock of which is directly or
indirectly beneficially owned or held by such Person. For purposes of the
foregoing, control (including controlled by and under common control with) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
"Agreement" means this Credit Agreement, as amended or restated from time to
time in accordance with its terms.
"Applicable Laws" means all applicable laws, rules, regulations and orders of
any Governmental Authority, including without limitation, regulations issued by
the Office of the Comptroller of the Currency, Credit Protection Laws, the Fair
Labor Standards Act, and the Americans With Disabilities Act.
"Applicable Period" means the period set forth in the table below opposite the
applicable Fiscal Quarter end:


SMRH:4842-8303-7620.12
Schedule A
 
 
1
 




--------------------------------------------------------------------------------





Fiscal Quarter Ending
Applicable Period:
June 30, 2020
Fiscal Quarter ending June 30, 2020
September 30, 2020
Fiscal Quarter ending September 30, 2020
December 31, 2020
Fiscal Quarter ending December 31, 2020
March 31, 2021 and the last date of each fiscal quarter thereafter
rolling 4 Fiscal Quarter period ending on such date



"Appraisal Fee" has the meaning given to such term in Section 5.2(c).
"Asset" means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, and whether tangible or intangible.
"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a Capital Lease.
"Audit Fee" has the meaning given to such term in Section 5.2(b).
"Authorized Officer" means, with respect to a Borrower, any officer of such
Borrower authorized by specific resolution of such Borrower to request Loans as
set forth in such Borrower's resolutions delivered to Bank on the Closing Date
(and updated from time to time as necessary).
“Average Revolving Credit Usage” means, with respect to any period, the sum of
the amount of Revolving Credit Usage for each day in such period (calculated as
of the end of each respective day) divided by the number of days in such period.
"Bank" is defined in the Preamble.
"Bank Product" means the following financial accommodation extended to Borrowers
by a Bank Product Provider (other than pursuant to the Agreement) including:
(a) credit cards (including without limitation the Credit Card Lines),
(b) credit card processing services, (c) debit cards, (d) stored value cards,
(e) purchase cards (including so-called "procurement cards" or "P-cards"),
(f) Cash Management Services, and (g) Swaps.
"Bank Product Agreements" means those agreements entered into from time to time
by Borrowers with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.
"Bank Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrowers to a Bank
Product Provider pursuant to or evidenced


SMRH:4842-8303-7620.12
Schedule A
 
 
2
 




--------------------------------------------------------------------------------





by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising.
"Bank Product Provider" means Bank or any of its Affiliates.
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time, or any successor statute, and any and all rules and regulations
issued or promulgated in connection therewith.
"Borrower" and "Borrowers" is defined in the Preamble.
"Borrowers’ Account" means Administrative Borrower's general deposit account
number 8248214955 maintained with Bank.
"Borrowing" means a borrowing of Term Loan or Revolving Loans, as applicable,
from Bank pursuant to the terms and conditions hereof.
"Business Day" means any day other than a Saturday, a Sunday, or a day on which
commercial banks in the City of Irvine, California, or Phoenix, Arizona, are
authorized or required by law or executive order or decree to close.
"Capital Expenditures" means expenditures made in cash, or financed with long
term debt, by any Person for the acquisition of any fixed Assets or
improvements, replacements, substitutions, or additions thereto that have a
useful life of more than one (1) year, including the direct or indirect
acquisition of such Assets by way of increased product or service charges,
offset items, or otherwise, and the principal portion of payments with respect
to Capital Lease Obligations, calculated in accordance with GAAP.
"Capital Lease" means any lease that has been or is required to be, in
accordance with GAAP, recorded, classified and accounted for as a capitalized
lease or finance lease.
"Capital Lease Obligations" of a Person means the amount of the obligations of
such Person under all Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP; provided that if
at any time the obligations of any Borrower or any of its Subsidiaries in
respect of an operating lease are required to be characterized or
recharacterized as a Capital Lease Obligation or a Capital Lease solely as a
result of a change in GAAP after the Closing Date, then for purposes hereof and
notwithstanding anything herein to the contrary, such Person's operating lease
shall not be deemed to be a Capital Lease or a Capital Lease Obligation.
"Cash Collateralize" means the delivery of cash or an Acceptable Letter of
Credit to Bank, as security for the payment of Obligations, in an amount equal
to (a) with respect to the L/C Obligations, 110% of the L/C Obligations, and (b)
with respect to any inchoate, contingent or other Obligations (including Bank
Product Obligations), Bank's good faith estimate of the amount due or to become
due, including all fees and other amounts relating to such Obligations.
"Cash Collateralization" has a correlative meaning.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-


SMRH:4842-8303-7620.12
Schedule A
 
 
3
 




--------------------------------------------------------------------------------





payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer (including ACH Transactions) and other cash
management arrangements.
"CFC" means a "controlled foreign corporation" within the meaning of Section 957
of the Internal Revenue Code.
"CFC Holdco" means any Subsidiary substantially all of the assets of which
directly or indirectly consist of equity (for United States income tax purposes)
or equity and debt of one or more CFCs.
"Change in Law" means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
"Change of Control" means the time at which (i) any Person or group (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934)
(other than the Owners of any Borrower on the Closing Date or their Affiliates),
directly or indirectly, becomes the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of a percentage of the voting
Ownership Interests of any Borrower equal to at least 20%, (ii) all or
substantially all of any Borrower’s Assets shall be sold, leased, conveyed or
otherwise disposed of as an entirety or substantially as an entirety to any
Person (other than any Affiliate of any Borrower) in one or a series of
transactions, or (iii) Holdings ceases to directly own 100% of the voting and
non-voting Ownership Interests of each Borrower.
"Closing Date" means the date when all of the conditions set forth in
Section 3.1 have been fulfilled to the satisfaction of Bank and its counsel.
"Collateral" has the meaning given to such term in any Loan Document.
"Collateral Access Agreement" means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement of any warehouseman, processor, lessor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Collateral, in each case, in form and substance
satisfactory to Bank.
"Collateral Assignment of Purchase Agreement" means that certain Collateral
Assignment of Rights Under Purchase Agreement dated as of even date herewith
among Borrowers, Seller, Equityholders and Bank;
"Commitments" means the Revolving Credit Commitment and the Term Loan
Commitment.


SMRH:4842-8303-7620.12
Schedule A
 
 
4
 




--------------------------------------------------------------------------------





"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
"Competitor" means a Person, other than a Loan Party, who directly provides
products or services that are the same or substantially similar to the products
or services provided by, and that constitute a material part of the business of,
the Loan Parties taken as a whole.
"Compliance Certificate" means a certificate of compliance to be delivered
quarterly in accordance with Section 5.3(c), substantially in the form of
Exhibit 5.3(c).
"Consolidated" means the consolidation in accordance with GAAP of the accounts
or other items as to which such term applies.
"Consolidated Adjusted EBITDA" means, with respect to any period, the sum of
(without duplication) (i) Consolidated Net Income for such period (excluding
extraordinary gains and losses); (ii) Consolidated Interest Expense during such
period; (iii) federal and state income taxes reported by Borrowers and the
Subsidiaries during such period which are included in the determination of
Consolidated Net Income; (iv) Borrowers’ and the Subsidiaries’ Consolidated
depreciation and amortization during such period; in each case calculated in
accordance with GAAP, (v)  costs, fees, charges or expenses incurred in
connection with the Acquisition and the negotiation and documentation of this
Agreement in an aggregate amount not to exceed $2,700,000, and (vi) any
extraordinary, unusual or non-recurring losses or expenses approved by Bank
writing, in its Permitted Discretion; provided, that the Consolidated Adjusted
EBITDA of the Acquisition during the applicable period shall be included on a
pro forma basis for such period (assuming for purposes of such calculation that
the consummation of such acquisition, merger or consolidation in connection
therewith occurred on the first day of such period).
"Consolidated Cash Interest Expense" means, with respect to the Fiscal Quarter
ended on the date of determination, the interest paid in cash during such period
on the aggregate amount of Borrowers' and their Subsidiaries' Consolidated Debt,
including the interest portion of Borrowers' and their Subsidiaries'
Consolidated Capital Lease Obligations.
"Consolidated Interest Expense" means, with respect to any period, the current
interest accrued during such period in accordance with GAAP on the aggregate
amount of Borrowers' and the Subsidiaries' Consolidated Debt, including the
interest portion of Borrowers' and the Subsidiaries' Consolidated Capital Lease
Obligations.
"Consolidated Net Income" means, with respect to any period, the Consolidated
net income of Borrowers and the Subsidiaries after all federal, state and local
income taxes reflected on Borrowers' Consolidated Financial Statement for such
period, calculated in accordance with GAAP.
“Consolidated Working Capital” shall mean, as of any date of determination, the
excess of (a) the sum of all amounts (other than cash and cash equivalents) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Borrowers and
their Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Borrowers
and their Subsidiaries on such date.


SMRH:4842-8303-7620.12
Schedule A
 
 
5
 




--------------------------------------------------------------------------------





“Credit Card Lines” means, collectively, each credit card issued to a Borrower
by any Bank Product Provider.
“Credit Card Line Sublimit” means a sublimit under the Revolving Credit
Commitment for the Credit Card Lines. The Credit Card Line Sublimit as of the
Closing Date is $500,000.
"Debt" means, as of the date of determination, the sum, but without duplication,
of any and all of a Person's: (i) indebtedness heretofore or hereafter created,
issued, incurred or assumed by such Person (directly or indirectly) for or in
respect of money borrowed; (ii) Attributable Indebtedness; (iii) obligations
evidenced by bonds, debentures, notes, or other similar instruments;
(x) obligations for the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business and timely
paid); (v) current liabilities in respect of unfunded vested benefits under any
Plan; (vi) contingent obligations under letters of credit; (vii) obligations
under acceptance facilities; (viii) Guarantees; (ix) obligations secured by any
Lien on any Asset of such Person, whether or not such obligations have been
assumed; and (x) the net obligations under Swaps (the net obligation shall be
deemed to be the Swap Termination Value of such Swaps); and (xi) obligations to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Ownership Interests in such Person or any other Person, or any warrant,
right or option to acquire such Ownership Interests, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends.
"Debt Service" means, as of the date of determination for any period, the sum of
the (i) the scheduled payments of principal on Debt to be paid by the Borrowers
during such period (including the principal portion of Borrowers' Capital Lease
Obligations) calculated in accordance with GAAP, and (ii) Consolidated Cash
Interest Expense paid in cash during such period.
"Default" means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.
"Disposition" means the sale, transfer, license, lease or other disposition
(whether in one transaction or in a series of transactions, and including any
sale and leaseback transaction and any sale, transfer, license or other
disposition) of any property (including, without limitation, any Ownership
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
"Distributions" means dividends or distributions of earnings made by a Person to
its Owners.
"Dollars" or "$" means lawful currency of the United States of America.
"Domestic Subsidiary" means any direct or indirect Subsidiary of any Borrower
organized under the laws of any state of the United States or the District of
Columbia.
"DT Media" is defined in the Preamble.
"DT USA" is defined in the Preamble.
“Earnout” means, with respect to the Acquisition, that portion of the purchase
consideration therefor and that portion of all other payments and liabilities,
directly or indirectly, payable in cash or


SMRH:4842-8303-7620.12
Schedule A
 
 
6
 




--------------------------------------------------------------------------------





other property in exchange for, or as part of, or in connection with, the
Acquisition, as the case may be, that is deferred for payment to a future time
after the consummation of the Acquisition, whether or not any such future
payment is subject to the occurrence of any contingency, and includes any and
all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business, but excluding any working capital or similar post-closing
price adjustments made or to be made in connection with the Acquisition. The
Earnout shall specifically exclude any holdback(s) of the purchase consideration
earned upon the closing of the Acquisition.
"Earnout Subordination Agreement" means that certain Earnout Subordination
Agreement, dated as of even date herewith, among Loan Parties, Seller,
Equityholders and Bank.
"ECP" means, with respect to any Swap Obligation, an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time this Agreement, or any Facility Guaranty of, or the grant
of a security interest to secure, becomes effective with respect to such Swap
Obligation.
“Equityholders” is defined in Recital A.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute, and any and all regulations
thereunder.
"ERISA Event" means (a) a Reportable Event with respect to a Plan or
Multiemployer Plan, (b) the withdrawal of a member of the ERISA Group from a
Plan during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA), (c) the providing of notice of intent to terminate
a Plan in a distress termination (as described in Section 4041(c) of ERISA),
(d) the institution by the PBGC of proceedings to terminate a Plan or
Multiemployer Plan, (e) any event or condition (i) that provides a basis under
Section 4042(a)(1), (2), or (3) of ERISA for the termination of or the
appointment of a trustee to administer, any Plan or Multiemployer Plan,
or(ii) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA, (f) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA of a member of the ERISA Group from a
Multiemployer Plan, or (g) providing any security to any Plan under
Section 401(a)(29) of the Internal Revenue Code by a member of the ERISA Group.
"ERISA Group" means Borrowers and all members of a controlled group of
corporations and all trades or business (whether or not incorporated) under
common control which, together with Borrowers are treated as a single employer
under Section 414 of the Internal Revenue Code.
"Equipment" has the meaning given to such term in the UCC.
"Event of Default" has the meaning set forth in Section 7.1.
"Excess Cash Flow" means, for any Fiscal Year of Borrowers and their
Subsidiaries, the positive difference (if any) of (a) Consolidated Adjusted
EBITDA for such Fiscal Year minus (b) the sum (for such Fiscal Year, without
duplication) of (i) payments in respect of the Earnout actually paid in cash,
(ii) all income taxes (including any Tax Distributions) actually paid in cash by
Borrowers and their Subsidiaries, (iii) Non-Financed Capital Expenditures
actually made by Borrowers and their


SMRH:4842-8303-7620.12
Schedule A
 
 
7
 




--------------------------------------------------------------------------------





Subsidiaries, (iv) Consolidated Interest Expense actually paid in cash by
Borrowers and their Subsidiaries on any debt for borrowed money and on any
Capital Leases, (v) increases (or minus decreases) in Consolidated Working
Capital, (vi) any extraordinary, unusual or non-recurring losses or expenses
approved by Bank writing, in its Permitted Discretion, (vii) costs, fees,
charges or expenses incurred in connection with the Acquisition and the
negotiation and documentation of this Agreement in an aggregate amount not to
exceed $2,700,000, and (viii) any voluntary prepayments made pursuant to Section
1.2(c).
"Excess Cash Flow Recapture Percentage" (i) 50% if the Total Funded Debt to
Consolidated Adjusted EBITDA Ratio for any Fiscal Year of Borrowers and their
Subsidiaries (by reference to the Compliance Certificate delivered pursuant to
Section 5.3(c) calculating the Total Funded Debt to Consolidated Adjusted EBITDA
Ratio as of the last day of such Fiscal Year) is equal to or greater than
1.90:1.00; (ii) 25% if such Total Funded Debt to Consolidated Adjusted EBITDA
Ratio is less than 1.90:1.00 and equal to or greater than 1.00:1.00; and (iii)
0% of such Consolidated Excess Cash Flow if such Total Funded Debt to
Consolidated Adjusted EBITDA Ratio is less than 1.00:1.00.
"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of this Agreement (or
the Facility Guaranty of such Loan Party of), or the grant by such Loan Party of
a security interest to secure, such Swap Obligation (or any Facility Guaranty
thereof, including pursuant to this Agreement) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party's failure for any reason to constitute an
ECP. If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which this Agreement or such Facility Guaranty
or security interest is or becomes illegal.
"Excluded Taxes" means (i) income taxes, franchise taxes, branch profits taxes
or similar taxes imposed on Bank or any other recipient of payments under the
Loan Documents from the Loan Parties; (ii) United States withholding taxes
imposed on amounts payable to or for the account of Bank or such other recipient
with respect to an applicable interest in a Loan pursuant to a law in effect on
the date on which (a) such person acquires such interest in the Loan or (b) Bank
changes its lending office, except in each case to the extent that, pursuant to
Section 1.12, amounts with respect to such taxes were payable either to such
person's assignor immediately before such person became a party hereto or to
such person immediately before it changed its lending office; (iii) taxes
attributable to Bank or such other recipient's failure to comply with
Section 1.12(b); (iv) any withholding Taxes imposed under FATCA; and (v) any
taxes attributable to the Bank's failure to maintain the Register.
"Existing Lender" means JPMorgan Chase Bank, N.A..
"Expenses" means (i) all reasonable and documented out-of-pocket expenses of
Bank paid or incurred in connection with its due diligence and investigation of
Loan Parties, including appraisal, filing, recording, documentation, publication
and search fees and other such expenses, and all attorneys’ fees and expenses
(including attorneys’ fees incurred pursuant to proceedings arising under the
Bankruptcy Code) incurred in connection with the structuring, negotiation,
drafting, preparation, execution and delivery of this Agreement, the Loan
Documents, and any and all other documents, instruments and agreements entered
into in connection herewith; (ii) all reasonable and documented


SMRH:4842-8303-7620.12
Schedule A
 
 
8
 




--------------------------------------------------------------------------------





out-of-pocket expenses of Bank, including attorneys’ fees and expenses
(including attorneys’ fees incurred pursuant to proceedings arising under the
Bankruptcy Code) paid or incurred in connection with the negotiation,
preparation, execution and delivery of any waiver, forbearance, consent,
amendment or addition to this Agreement or any Loan Document, or the termination
hereof and thereof; (iii) all reasonable and documented out-of-pocket costs or
expenses paid or advanced by Bank which are required to be paid by Borrowers
under this Agreement or the Loan Documents, including taxes and insurance
premiums of every nature and kind of Bank; and (iv) if an Event of Default
occurs, all reasonable and documented out-of-pocket expenses paid or incurred by
Bank, including attorneys’ fees and expenses (including attorneys’ fees incurred
pursuant to proceedings arising under the Bankruptcy Code), costs of collection,
suit, arbitration, judicial reference and other enforcement proceedings, and any
other out-of-pocket expenses incurred in connection therewith or resulting
therefrom, whether or not suit is brought, or in connection with any refinancing
or restructuring of the Obligations and the liabilities of Borrowers under this
Agreement, any of the Loan Documents, or any other document, instrument or
agreement entered into in connection herewith in the nature of a workout.
"Extraordinary Receipt" means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments net of any taxes paid or payable in
connection with such receipt and any cash expense relating to the collection of
such Extraordinary Receipts.
"Facility Guaranty" and "Facility Guaranties" means, individually or
collectively as the context requires, each certain guaranty executed by a
Guarantor in favor of Bank.
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.
"Fees" means the Revolving Credit Facility Fee, the Term Loan Commitment Fee,
the Prepayment Fees, the Letter of Credit Fees, the Late Delivery Fee, the
Appraisal Fees and the Audit Fees.
"Financial Statement(s)" means, with respect to any accounting period of any
Person, statements of income and statements of cash flows of such Person for
such period, and balance sheets of such Person as of the end of such period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding Fiscal Year or, if such period is a full Fiscal Year,
corresponding figures from the preceding annual audit, all prepared in
reasonable detail and in accordance with GAAP, subject to year-end adjustments
in the case of monthly and quarterly Financial Statements. Financial
Statement(s) shall include the schedules thereto and annual Financial Statements
shall also include the footnotes thereto.
"Fiscal Month" means any of the monthly accounting periods of Borrowers.


SMRH:4842-8303-7620.12
Schedule A
 
 
9
 




--------------------------------------------------------------------------------





"Fiscal Quarter" means any of the quarterly accounting periods of Borrowers.
"Fiscal Year" means the twelve Fiscal Month period of Borrowers ending March 31
of each year. Subsequent changes of the Fiscal Year of Borrowers shall not
change the term "Fiscal Year" unless Bank shall consent in writing to such
change.
"Fixed Charge Coverage Ratio" means, for any date of determination, the ratio
of: (a) the result of (i) Consolidated Adjusted EBITDA for the Applicable Period
ended on such date of determination, minus (ii) the sum of the following for the
Applicable Period ended on such date of determination: (A) Non-Financed Capital
Expenditures, plus (B) taxes paid in cash during such period, plus
(C) Distributions paid in cash during such period; plus (D) payments in respect
of the Earnout actually paid in cash during such period; to (b) Debt Service for
such period, all as determined in accordance with GAAP.
"Flow of Funds Agreement" means that certain Flow of Funds Agreement, dated as
of even date herewith, among Loan Parties and Bank.
"Foreign Subsidiary" means any direct or indirect Subsidiary of any Borrower
that is not a Domestic Subsidiary.
"Funded Debt" means as of the date of determination, the sum of (i) the
outstanding Loans, (ii)  the outstanding L/C Obligations, (iii) outstanding
Subordinate Debt (including, without limitation, the Earnout) and (iv) any other
outstanding Debt of Borrowers, heretofore or hereafter created, issued, incurred
or assumed (directly or indirectly) for or in respect of money borrowed,
including without limitation, Debt secured by a Purchase Money Lien, Capital
Lease Obligations, obligations evidenced by bonds, debentures, notes, or other
similar instruments, and obligations for the deferred purchase price of property
or services; provided that Permitted Debt under clauses (e), (j) and (k) of the
definition thereof shall not be Funded Debt.
"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied, which are in effect as of the date of this
Agreement. If any changes in accounting principles from those in effect on the
date hereof are hereafter occasioned by promulgation of rules, regulations,
pronouncements or opinions by or are otherwise required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions), and any
of such changes results in a change in the method of calculation of, or affects
the results of such calculation of, any of the financial covenants, standards or
terms found herein, then the parties hereto agree to enter into and diligently
pursue negotiations in order to amend such financial covenants, standards or
terms so as to equitably reflect such changes, with the desired result that the
criteria for evaluating financial condition and results of operations of
Borrowers and the Subsidiaries shall be the same after such changes as if such
changes had not been made.
"Governing Documents" means the certificate or articles or certificate of
incorporation, by-laws, articles or certificate of organization, operating
agreement, or other organizational or governing documents of any Person.
"Governmental Authority" means any federal, state, local or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal or
other instrumentality or authority


SMRH:4842-8303-7620.12
Schedule A
 
 
10
 




--------------------------------------------------------------------------------





or subdivision thereof, domestic or foreign, exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the "primary obligor") in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person (or any right, contingent or otherwise, of any
holder of such Debt to obtain any such Lien). The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term "Guarantee" as a verb has a corresponding
meaning.
"Guarantor(s)" means, individually or collectively as the context requires,
Target, all present or future Domestic Subsidiaries, and every other Person who
now or hereafter executes a Facility Guaranty in favor of Bank with respect to
the Obligations, including without limitation, the Swap Obligations under the
Swap Documents, but excluding all Excluded Swap Obligations.
"Hazardous Materials" means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws as hazardous substances, hazardous materials, hazardous wastes, toxic
substances, or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or EP toxicity
or are otherwise regulated for the protection of persons, property or the
environment; (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources; (c) any flammable substances or explosives
or any radioactive materials; and (d) asbestos in any form or electrical
equipment which contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of fifty (50) parts per million.
"Holdings" is defined in the Preamble.
"Indemnified Person(s)" has the meaning given to such term in Section 8.3(c).
"Insolvency Proceeding" means any proceeding commenced by or against any Person,
under any provision of the Bankruptcy Code, or under any other bankruptcy or
insolvency law, including, but not limited to, assignments for the benefit of
creditors, formal or informal moratoriums, compositions, or extensions with some
or all creditors.


SMRH:4842-8303-7620.12
Schedule A
 
 
11
 




--------------------------------------------------------------------------------





"Intellectual Property" means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
"Intellectual Property Security Agreement" means each certain Copyright Security
Agreement, Patent Security Agreement, and Trademark Security Agreement (as each
of such terms are defined in the Security Agreement).
"Intercompany Subordination Agreement" means that certain Intercompany
Subordination Agreement, dated as of even date herewith, among Loan Parties and
Bank.
"Interest Payment Date" means, the 5th day of each and every month, the
Revolving Loans Maturity Date and the Term Loan Maturity Date, as applicable.
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute, and any and all regulations thereunder.
"Inventory" has the meaning given to such term in the UCC.
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, Guarantees,
advances, capital contributions, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
"ISP" means the International Standby Practices (1998 version), and any
subsequent versions or revisions approved by a Congress of the International
Chamber of Commerce Publication 590 and adhered to by Bank.
"Knowledge" has the meaning given to such term in Section 8.9.
"Late Delivery Fee" has the meaning given to such term in Section 1.10(e).
"L/C Obligations" means the sum (without duplication) of (a) all Reimbursement
Obligations; and (b) the Letter of Credit Usage.
"Letter(s) of Credit" means, individually or collectively, as the context
requires (i) any standby letter(s) of credit issued by Bank, pursuant to Section
2.1 and (ii) that certain Irrevocable Standby Letter of Credit No.
LC3363200004-601 in the amount of $300,000, dated as of September 4, 2018,
issued by Bank to Holdings for the benefit of SVF Northshore Austin, LP.


SMRH:4842-8303-7620.12
Schedule A
 
 
12
 




--------------------------------------------------------------------------------





"Letter of Credit Application" means Bank's standard form of Letter of Credit
Application.
"Letter of Credit Fees" has the meaning given to such term in the Section
2.3(a).
"Letter of Credit Sublimit" has the meaning given to such term in Section 2.1(a)
of the Summary of Credit Terms.
"Letter of Credit Usage" means, on any date of determination, the aggregate
maximum amounts available to be drawn under all outstanding Letters of Credit,
without regard to whether any conditions to drawing could then be met.
"LIBOR" means, with respect any calendar month, a rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the greater of
(a) (i) the average of interbank offered rates for one month
U.S. dollar-denominated deposits in the London market, commonly known as "One
Month LIBOR", as published by The Wall Street Journal on the first day of such
calendar month, multiplied by (ii) the Statutory Reserve Rate, and (b) one and
three-quarters percent (1.75%). If, for any reason, such rate does not appear in
the Wall Street Journal, then LIBOR shall be reasonably determined by Bank and
shall be equal to the rates published by a publicly available replacement index
or replacement page adopted broadly in the market for other similar lending
institutions, but in any event, subject to adjustment for the Statutory Reserve
Rate and subject to the 1.75% floor set forth in clause (b) of the preceding
sentence.
"Lien" means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement or other preferential
arrangement, charge or encumbrance (including, any conditional sale or other
title retention agreement, or finance lease) of any kind.
"Loan Document(s)" means this Agreement and each of the following documents,
instruments, and agreements individually or collectively, as the context
requires:
(23)    the Flow of Funds Agreement;
(23)    the Notes;
(23)    the Security Agreement;
(23)    the Facility Guaranties;
(23)    the Intellectual Property Security Agreements;
(23)    the Intercompany Subordination Agreement;
(23)    the Earnout Subordination Agreement;
(23)    the other Subordination Agreements;
(23)    the Collateral Assignment of Purchase Agreement;
(23)    the Collateral Access Agreements;


SMRH:4842-8303-7620.12
Schedule A
 
 
13
 




--------------------------------------------------------------------------------





(23)    all Bank Product Agreements (other than any Bank Product Agreement
providing for a Swap); and
(23)    such other documents, instruments, and agreements (including
intellectual property security agreements, control agreements, financing
statements and fixture filings) as Bank may reasonably request in connection
with the transactions contemplated hereunder or to perfect or protect the liens
and security interests granted to Bank in connection herewith.
"Loan Parties" means individually and collectively, Borrowers and Guarantors
(each a "Loan Party").
"Loans" means the Revolving Loans and the Term Loan (each, a "Loan").
"Loan Year" means each 365 day period (or 366 day period in the case of any
period that includes February 29) commencing on the Closing Date and each
anniversary thereof.
"Material Adverse Effect" means a material adverse effect on (i) the business,
Assets, condition (financial or otherwise), or results of operations of
Borrowers and Guarantors taken as a whole; (ii) the ability of Borrowers to
perform their obligations under the Loan Documents to which they are a party
(including, without limitation, repayment of the Obligations as they come due),
or the ability of any other Loan Party to perform its obligations under the Loan
Documents to which it is a party, (iii) the validity or enforceability of the
Loan Documents, or the rights or remedies of Bank hereunder and thereunder, (iv)
the value of the Collateral taken as a whole, or (v) the priority of Bank's
Liens with respect to the Collateral.
"Material Contract" means, with respect to Borrowers, each contract or agreement
to which any Borrower is a party that is deemed to be a material contract or
material definitive agreement under any United States federal or state
securities Laws as applied to such Borrower and its Subsidiaries on a
consolidated basis, taken as a whole.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA or Section 3(37) of ERISA to which any member of the ERISA Group has
contributed, or was obligated to contribute, within the preceding six plan years
(while a member of such ERISA Group) including for these purposes any Person
which ceased to be a member of the ERISA Group during such six year period.
"Net Proceeds" means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Debt that is secured by a Lien permitted hereunder on the applicable Asset
which is senior to Bank's Lien on such Asset and that is required to be repaid
(or to establish an escrow for the future repayment thereof) in connection with
such transaction (other than Debt under the Loan Documents), and (B) the
reasonable and customary expenses incurred by such Loan Party or such Subsidiary
in connection with such transaction (including, without limitation, appraisals,
and brokerage, legal, title and recording or transfer tax expenses, other taxes
paid in cash in connection with the consummation of such transaction, and
commissions) paid by any Loan Party


SMRH:4842-8303-7620.12
Schedule A
 
 
14
 




--------------------------------------------------------------------------------





to third parties (other than Affiliates); and (b) with respect to the sale or
issuance of any Ownership Interests by any Loan Party or any of its
Subsidiaries, or the incurrence or issuance of any Debt by any Loan Party or any
of its Subsidiaries, the excess of (i) the sum of the cash and cash equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable and customary expenses, incurred
by such Loan Party or such Subsidiary in connection therewith.
“Non-ECF Prepayment” has the meaning set forth in Section 1.10(c).
"Non-Financed Capital Expenditures" means, for any period, (a) Capital
Expenditures minus (b) the portion of Capital Expenditures financed under
Capital Leases or other Debt (excluding Loans).
"Notes" means, collectively, the Revolving Loans Note and the Term Loan Note
(each, a "Note").
"Notice of Borrowing" means a notice of the Authorized Officer of Administrative
Borrower, appropriately completed and substantially in the form of
Exhibit 1.4(b) hereto.
"Notice of Prepayment" means a notice of the Authorized Officer of
Administrative Borrower, appropriately completed and substantially in the form
of Exhibit 1.2(c) hereto.
"Obligations" means (i) any and all obligations of Borrowers to Bank with
respect to the Loans, including without limitation all principal, interest, and
other amounts, costs and Fees and Expenses payable under this Agreement and the
Loan Documents; excluding, however, all Excluded Swap Obligations; (ii) any and
all obligations of Borrowers to any Bank Product Provider arising under or in
connection with any transaction now existing or hereafter entered into between
Borrowers and such Bank Product Provider which is a Swap; excluding, however,
all Excluded Swap Obligations; and (iii) all other indebtedness, liabilities,
and obligations of Borrowers owing to Bank, and/or the Bank Product Providers,
and to their successors and assigns, previously, now, or hereafter incurred, and
howsoever evidenced, whether direct or indirect, absolute or contingent, joint
or several, liquidated or unliquidated, voluntary or involuntary, due or not
due, legal or equitable, whether incurred before, during, or after any
Insolvency Proceeding and whether recovery thereof is or becomes barred by a
statute of limitations or is or becomes otherwise unenforceable or unallowable
as claims in any Insolvency Proceeding, together with all interest thereupon
(including interest under Section 1.3(b) and including any interest that, but
for the provisions of the Bankruptcy Code, would have accrued during the
pendency of an Insolvency Proceeding). The Obligations shall include, without
limiting the generality of the foregoing, all principal and interest and other
payment obligations owing under the Loans, all Reimbursement Obligations, all
Bank Product Obligations, all Expenses, the Fees, any other fees and expenses
due hereunder and under the Loan Documents (including any fees or expenses that,
but for the provisions of the Bankruptcy Code, would have accrued during the
pendency of an Insolvency Proceeding), and all other indebtedness evidenced by
this Agreement, the Loan Documents, and/or the Bank Product Agreements;
excluding, however, all Excluded Swap Obligations.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Operating Lease" means any lease of an Asset by a Person which, in conformity
with GAAP, is not a Capital Lease.


SMRH:4842-8303-7620.12
Schedule A
 
 
15
 




--------------------------------------------------------------------------------





"Other Connection Taxes" means, with respect to any recipient of payments under
any Loan Documents from any Loan Party, taxes imposed as a result of a present
or former connection between such recipient and the jurisdiction imposing such
tax (other than connections solely arising from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
"Overadvance" has the meaning set forth in Section 1.1(c).
"Owner" means, with respect to any Person, any other Person owning Ownership
Interests of such Person.
"Ownership Interests" means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.
"Participant" has the meaning set forth in Section 8.5(d).
“Pass-Through Tax Liabilities” means the amount of state, local, and federal
income tax paid or to be paid by a Loan Party’s Owners on taxable income earned
by such Loan Party as a result of such Loan Party’s “pass-through” tax status or
as the result of a being a member of a consolidated, combined, or unitary group
(or similar group) for income tax purposes, assuming the highest marginal income
tax rate for federal and state (for the state or states in which any such Owner
is liable for income taxes with respect to such income) income tax purposes,
after taking into account any deduction for state income taxes, if applicable,
in calculating the federal income tax liability and all other deductions,
credits, deferrals and other reductions available to such Owners from or through
such Loan Party.
"Patriot Act" means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.
“Payoff Letter” means that certain letter, in form and substance reasonably
satisfactory to Bank, from Existing Lender respecting the amount necessary to
repay in full all of the obligations of Borrower owing to Existing Lender and
obtain a termination or release of all of the Liens existing in favor of
Existing Lender in and to the Assets of Loan Parties.
"Permitted Debt" means (a) Debt owing to Bank in accordance with the terms of
this Agreement and the Loan Documents, (b) unsecured Debt to trade creditors
incurred in the ordinary course of business, (c) Debt incurred as a result of
endorsing negotiable instruments received in the ordinary course of business,
(d) Debt in an aggregate amount outstanding not to exceed $250,000 at any time
secured by Purchase Money Liens, (e) Debt consisting of Capital Leases in an
aggregate outstanding principal amount not to exceed $250,000 at any time, (f)
Debt consisting of (i) unsecured guarantees incurred in the ordinary course of
business with respect to surety and appeal bonds, performance bonds, bid bonds,
appeal bonds, completion guarantee and similar obligations, or (ii) unsecured
guarantees arising with respect to customary indemnification obligations to
purchasers in connection with Permitted Dispositions, (g) Debt owed to any
Person providing property, casualty, liability, or other insurance to Borrowers,
so long as the amount of such Debt is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
year in which such Debt is incurred


SMRH:4842-8303-7620.12
Schedule A
 
 
16
 




--------------------------------------------------------------------------------





and such Debt is outstanding only during such year, (h) other Debt in an
aggregate amount outstanding not to exceed $100,000 at any time, (i) Subordinate
Debt, (j) Debt owing by a Loan Party to another Loan Party, subject in each case
to the Intercompany Subordination Agreement, (k) Debt owing by a Loan Party to
any Foreign Subsidiary, (l) extensions, refinancings, modifications, amendments
and restatements of any items of Permitted Debt (a) through (k) above, provided
that the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon the applicable Loan Party or its
Subsidiary, as the case may be.
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured commercial lender) business judgment.
"Permitted Dispositions" means (a) Dispositions in the ordinary course of
business of equipment that is substantially worn, damaged, or obsolete or no
longer useful, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the licensing, on a non-exclusive basis, of Intellectual Property
rights in the ordinary course of business, (d) the use or transfer of money or
cash equivalents in a manner that is not prohibited by the terms of the
Agreement, (e) the granting of Permitted Liens, (f) the sale or discount, in
each case without recourse, of Accounts arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,
(g) any involuntary loss, damage or destruction of property that is not
otherwise an Event of Default under Section 7.1, (h) any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property that is not
otherwise an Event of Default under Section 7.1, (i) the leasing or subleasing
of assets in the ordinary course of business to the extent otherwise permitted
by the Loan Documents, (j) the lapse of registered patents, trademarks and other
Intellectual Property to the extent not economically desirable in the conduct of
its business and so long as such lapse is not materially adverse to the
interests of the Bank, (k) the making of Permitted Restricted Payments, (l) the
making of Permitted Investments, (m) the making of Permitted Equity Issuances
and (n) Dispositions of Assets (other than Accounts) not otherwise permitted
above so long as made at fair market value and the aggregate fair market value
of all assets disposed of in all such Dispositions in any particular Fiscal Year
(including the proposed Disposition) would not exceed $100,000 in such Fiscal
Year.
"Permitted Equity Issuances" means (a) issuances of equity to employees,
directors or other service providers pursuant to option plans or other incentive
plans approved by the board of managers of Holdings, (b) issuances of equity
made as consideration for any acquisition by the Borrowers of any other Person's
business or assets (provided that such acquisition is permitted or is approved
by Bank under the terms of this Agreement), (c) the formation of, and issuances
of equity made in connection with the formation of, any Foreign Subsidiary,
provided that as soon as available but not later than 15 days after the
formation of any such Foreign Subsidiary, Administrative Borrower shall deliver
to Bank or Bank's counsel accurate and complete copies of its Governing
Documents which are operative and in effect as of such date with respect to such
Foreign Subsidiary and such other information as Bank shall reasonably require
or (d) issuances of equity pursuant to options, warrants, rights of conversion
or purchase or any similar rights outstanding prior to the Closing Date.
"Permitted Investments" means (a) Investments in cash and cash equivalents
maintained at Bank, (b) Investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business, (c) advances made
in connection with purchases of goods or services in the ordinary course of
business, (d) deposits of cash made in the ordinary course of business to secure
performance of operating leases, (e) Investments not to exceed $50,000 in the
aggregate outstanding at any time consisting of travel advances and employee
relocation loans and other employee loans


SMRH:4842-8303-7620.12
Schedule A
 
 
17
 




--------------------------------------------------------------------------------





and advances in the ordinary course of business, (f) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
business; (g) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this clause (g)
shall not apply to Investments of any Borrower in any Subsidiary (except to the
extent clause (h) applies), (h) the Acquisition, (i)  investments of any Loan
Party in any other Loan Party or any Foreign Subsidiary made in the ordinary
course of business, and (j) so long as no Event of Default has occurred and is
continuing or would result therefrom, any other Investments in an aggregate
amount not to exceed $50,000 during the term of the Agreement.
"Permitted Liens" means (a) Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto as required by GAAP and, by reason of nonpayment, no property is subject
to a material risk of loss or forfeiture; (b) Liens in favor of Bank;
(c) statutory Liens, such as inchoate mechanics', inchoate materialmen's,
landlord's, warehousemen's, and carriers' liens, and other similar liens, other
than those described in clause (a) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith by appropriate proceedings, provided that, if
delinquent, adequate reserves have been set aside with respect thereto as
required by GAAP and, by reason of nonpayment, no property is subject to a
material risk of loss or forfeiture; (d) Purchase Money Liens and Capital Leases
securing the Permitted Debt described in clause (c) of the definition thereof
set forth above (x) on or with respect to equipment acquired or held by any Loan
Party or its Subsidiaries incurred for financing the acquisition of the
equipment, or (y) existing on equipment at the time of its acquisition;
(e) Liens to secure payment of workers' compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA); (f) Liens on
amounts deposited to secure reimbursement obligations with respect to surety or
appeal bonds obtained in the ordinary course of business; (g) leases or
subleases of real property granted in the ordinary course of a Loan Party's
business (or, if referring to another Person, in the ordinary course of such
Person's business), and leases, subleases, non-exclusive licenses or sublicenses
of personal property (other than Intellectual Property) granted in the ordinary
course of a Loan Party's business (or, if referring to another Person, in the
ordinary course of such Person's business), if the leases, subleases, licenses
and sublicenses do not prohibit granting Bank a security interest therein;
(h) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business; (i) Liens arising from attachments or
judgments, orders, or decrees in circumstances not constituting an Event of
Default under Section 7.1(i); (j) Liens in favor of other financial institutions
arising in connection with deposit and/or securities accounts held at such
institutions to the extent otherwise permitted by the Loan Documents, provided
that Bank has a first priority perfected security interest in the amounts held
in such deposit and/or securities accounts; (k) Liens incurred under Subordinate
Debt approved by the Bank, (l) Liens incurred under Permitted Debt pursuant to
clause (j) of the definition thereof, (m) Liens incurred in the extension,
renewal or refinancing of Permitted Liens, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase, and (n) other
Liens which do not secure Debt for borrowed money or letters of credit and as to
which the aggregate amount of the obligations secured thereby does not exceed
$100,000.


SMRH:4842-8303-7620.12
Schedule A
 
 
18
 




--------------------------------------------------------------------------------





"Permitted Restricted Payments" means: (a) Distributions payable solely in
Ownership Interests of a Loan Party (other than of any Pledged Company), (b) Tax
Distributions, (c)  payments on the Subordinate Debt to the extent permitted by
the applicable Subordination Agreement (including payments in respect of the
Earnout permitted by the Earnout Subordination Agreement), provided that, in
each case, both before and after giving effect to such payment, the Borrowers
shall be in pro forma compliance with the covenants set forth in Section 6.14
recomputed for the most recent period for which financial statements have been
delivered to Bank pursuant to and in accordance with Section 5.3(a) (as
evidenced by calculations certified by the chief financial officer of the
Administrative Borrower with respect to such compliance); and (d) payments to
Loan Parties or Foreign Subsidiaries in the ordinary course of business.
"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
"Plan" means an employee pension benefit plan as defined in Section 3(3) of
ERISA in which any personnel of any member of the ERISA Group participate or
from which any such personnel may derive a benefit or with respect to which any
member of the ERISA Group may incur liability, excluding any Multiemployer Plan,
but including any plan either established or maintained by any member of the
ERISA Group or to which such Person contributes under the laws of any foreign
country.
"Pledged Company" means Borrowers and any other Subsidiary the Ownership
Interests of which have been pledged to Bank to secure the Obligations pursuant
to the terms and conditions hereof or any Loan Document.
"Prepayment Fees" means, collectively, the Revolving Credit Termination Fee and
the Term Loan Prepayment Fee.
"Pro Forma Basis" means for purposes of paying the Earnout as permitted by
Section 6.10, the calculation of the Fixed Charge Coverage Ratio on a pro forma
basis after giving effect to such Earnout as if such Earnout had been paid on
the first day of the Fiscal Quarter most recently ended for which the Financial
Statements are available, determined by Borrowers in good faith.
"Protective Advances" has the meaning given to such term in Section 1.11.
"Purchase Agreement" is defined in Recital A.
"Purchase Money Lien" means a Lien on any item of equipment of Borrowers;
provided that (i) such Lien attaches only to that item of equipment, and
(ii) the purchase-money obligation secured by such item of equipment does not
exceed one hundred percent (100%) of the purchase price of such item of
equipment.
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended or supplemented from time to
time.
"Reimbursement Obligations" means the obligations of Borrowers to reimburse Bank
pursuant to Section 2.5 amounts drawn under Letters of Credit (irrespective of
whether contingent).


SMRH:4842-8303-7620.12
Schedule A
 
 
19
 




--------------------------------------------------------------------------------





"Reportable Event" means any of the events described in Section 4043(c) of ERISA
other than a Reportable Event as to which the provision of 30 days' notice to
the PBGC is waived under applicable regulations.
"Restricted Payment" means (a) any payment of principal or interest or any
purchase, redemption, retirement, acquisition or defeasance with respect to any
Subordinate Debt, including any payment in respect of the Earnout, (b) any
Distribution on account of any Ownership Interests of any Loan Party, now or
hereafter outstanding, (c) any purchase, redemption, retirement, sinking fund,
or other direct or indirect acquisition for value any of Ownership Interests of
any Loan Party now or hereafter outstanding, (d) any distribution of Assets to
any Owners of any Loan Party, whether in cash, Assets, or in obligations of such
Loan Party, (e) any allocation or other set apart of any sum for the payment of
any Distribution on, or for the purchase, redemption or retirement of, any
Ownership Interests of any Loan Party, or (f) any other distribution by
reduction of capital or otherwise in respect of any Ownership Interests of any
Loan Party.
“Revolving Credit Usage” means, as of the date of determination, the aggregate
amount of outstanding Revolving Loans (inclusive of Protective Advances).
"Revolving Credit Commitment" has the meaning given to such term in Section 1.1
of the Summary of Credit Terms.
"Revolving Credit Facility Fee" has the meaning set forth in Section 1.10(a).
"Revolving Loans" has the meaning given to such term in Section 1.1.
"Revolving Loans Maturity Date" has the meaning given to such term in
Section 1.1 of the Summary of Credit Terms.
"Revolving Loans Note" means that certain Secured Promissory Note (Revolving
Loans), dated as of even date herewith, executed by Borrowers to the order of
Bank, in the principal amount of the Revolving Credit Commitment.
"Revolving Credit Termination Fee" has the meaning given to such term in
Section 1.10(b).
"Security Agreement" means that certain Security Agreement, dated as of even
date herewith, among Loan Parties and Bank.
“Seller” is defined in Recital A.
"Solvent" means, with respect to any Person on the date any determination
thereof is to be made, that on such date: (a) the present fair valuation of the
Assets of such Person is greater than such Person's probable liability in
respect of existing debts; (b) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person's ability to pay as such
debts mature; and (c) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, which would leave such
Person with Assets remaining which would constitute unreasonably small capital
after giving effect to the nature of the particular business or transaction. For
purposes of this definition (i) the fair valuation of any property or assets
means the amount realizable within a reasonable time, either through collection
or sale of such Assets at their regular market value, which is the amount
obtainable by a capable and diligent Person from an interested buyer willing to


SMRH:4842-8303-7620.12
Schedule A
 
 
20
 




--------------------------------------------------------------------------------





purchase such property or assets within a reasonable time under ordinary
circumstances; and (ii) the term debts includes any payment obligation, whether
or not reduced to judgment, equitable or legal, matured or unmatured, liquidated
or unliquidated, disputed or undisputed, secured or unsecured, absolute, fixed
or contingent.
"Statutory Reserve Rate" shall mean, for any day as applied to any Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages that are in effect on that day (including any marginal,
special, emergency or supplemental reserves), expressed as a decimal, as
prescribed by the Board of Governors of the Federal Reserve System and to which
Bank is subject, for Eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to Bank under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
"Subordinate Debt" means any Debt that is approved in writing by Bank, in its
sole discretion, and subordinated to the Obligations on terms and conditions
approved in writing by Bank, in its sole discretion, which shall include,
without limitation, the Earnout.
"Subordination Agreements" means any subordination agreement accepted by Bank
from time to time in its sole discretion (each, a "Subordination Agreement").
"Subsidiary" means any corporation, limited liability company, partnership,
trust or other entity (whether now existing or hereafter organized or acquired)
of which any Borrower or one or more Subsidiaries of such Borrower at the time
owns or controls directly or indirectly more than 50% of the shares of stock or
partnership or other ownership interest having general voting power under
ordinary circumstances to elect a majority of the board of directors, managers
or trustees or otherwise exercising control of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
at the time stock or any other form of ownership of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).
"Summary of Credit Terms" means the Summary of Credit Terms at the head of this
Agreement.
"Swap" means and includes any transaction now existing or hereafter entered into
between Borrowers and Bank which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures, including without limitation
the interest rate swap transaction entered into pursuant to the Swap Documents.
"Swap Documents" means and includes the ISDA Master Agreement and Schedule
thereto between Borrowers and Bank, and all Confirmations (as such term is
defined in such ISDA Master Agreement) between Borrowers and Bank executed in
connection with any Swaps.


SMRH:4842-8303-7620.12
Schedule A
 
 
21
 




--------------------------------------------------------------------------------





"Swap Termination Value" means, with respect to any Swap, at any time, after
taking into account the effect of any legally enforceable netting or master
agreement relating to such Swap and the effect of all Swaps outstanding under
such netting or master agreement, (a) for any date on or after the date that
such Swaps have been closed out pursuant to an early termination date, the net
close-out, settlement or termination value derived thereby, and (b) for any
other date, the net close-out, settlement or termination value that would be
determined as of such date under the relevant netting or master agreement, if
any, as if such Swaps were subject to early termination due to default of any
Borrower or its Affiliates.
"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
"Target" is defined in the Recital A.
"Tax Distributions" means Distributions declared and paid by a Loan Party to its
Owners, or which could have been declared and paid by such Loan Party to its
Owners, in an amount not to exceed the Pass-Through Tax Liabilities with respect
to the Fiscal Year for which such Distributions are paid.
"Taxes" has the meaning set forth in Section 1.12.
"Term Loan" has the meaning given to such term in Section 1.2(a).
"Term Loan Commitment" has the meaning given to such term in Section 1.2(a) of
the Summary of Credit Terms.
"Term Loan Commitment Fee" has the meaning set forth in Section 1.10(a).
"Term Loan Maturity Date" has the meaning given to such term in Section 1.2(c)
of the Summary of Credit Terms.
"Term Loan Note" means that certain Secured Promissory Note (Term Loan), dated
as of even date herewith, executed by Borrowers to the order of Bank, in the
original principal amount equal to the Term Loan Commitment.
"Term Loan Prepayment Fee" has the meaning given to such term in
Section 1.10(c).
"Total Funded Debt to Consolidated Adjusted EBITDA Ratio" means, as of the date
of determination, the ratio of: (a) Funded Debt; to (b) Consolidated Adjusted
EBITDA for the four Fiscal Quarter period ending on the date of determination.
"Transferee" has the meaning set forth in Section 8.5(e).


SMRH:4842-8303-7620.12
Schedule A
 
 
22
 




--------------------------------------------------------------------------------





"UCC" means the New York Uniform Commercial Code, as amended or supplemented
from time to time.
"Uniform Customs" means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
"Unused Line Fee" has the meaning given to such term in Section 1.10(d).
1.2    Accounting Terms and Determinations.
(a)    Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
Financial Statements required to be delivered hereunder shall be prepared in
accordance with GAAP.
(b)    Together with each Compliance Certificate, the Administrative Borrower
will provide a written summary of any changes in GAAP that materially impact the
calculation of the financial covenants in Article 8 contained in such Compliance
Certificate. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and any of
the Borrowers or Bank shall so request, Bank and the Administrative Borrower on
behalf of the Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP, provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Administrative Borrower shall provide to Bank financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c)    For purposes of determining compliance with any covenant (including the
computation of any financial covenant), all liability amounts shall be
determined excluding any liability relating to any operating lease, all asset
amounts shall be determined excluding any right-of-use assets relating to any
operating lease, all amortization amounts shall be determined excluding any
amortization of a right-of-use asset relating to any operating lease, and all
interest amounts shall be determined excluding any deemed interest comprising a
portion of fixed rent payable under any operating lease, in each case to the
extent that such liability, asset, amortization or interest pertains to an
operating lease under which the covenantor or a member of its consolidated group
is the lessee and would not have been accounted for as such under GAAP as in
effect on December 31, 2015.
1.3    UCC Terms. Any and all terms used in this Agreement or in any Loan
Document which are defined in the UCC shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the UCC,
unless otherwise defined herein or in such Loan Document.
1.4    Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word from means from and including and the words to and until each mean to
but excluding. Periods of days referred to in this Agreement shall be counted in
calendar days unless otherwise stated.


SMRH:4842-8303-7620.12
Schedule A
 
 
23
 




--------------------------------------------------------------------------------





1.5    Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural, references to any gender include any other gender, the part
includes the whole, the term including is not limiting, and the term or has,
except where otherwise indicated, the inclusive meaning represented by the
phrase and/or. References in this Agreement to determination by Bank include
good faith estimates by Bank (in the case of quantitative determinations), and
good faith beliefs by Bank (in the case of qualitative determinations). The
words hereof, herein, hereby, hereunder, and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Article, section, subsection, clause, exhibit and schedule references
are to this Agreement, unless otherwise specified. Any reference in this
Agreement or any of the Loan Documents to this Agreement or any of the Loan
Documents includes any and all permitted alterations, amendments, changes,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable.
1.6    Exhibits and Schedules. All of the exhibits and schedules attached hereto
shall be deemed incorporated herein by reference.
1.7    No Presumption Against Any Party. Neither this Agreement, any of the Loan
Documents, any other document, agreement, or instrument entered into in
connection herewith, nor any uncertainty or ambiguity herein or therein shall be
construed or resolved using any presumption against any party hereto, whether
under any rule of construction or otherwise. On the contrary, this Agreement,
the Loan Documents, and the other documents, instruments, and agreements entered
into in connection herewith have been reviewed by each of the parties and their
counsel and shall be construed and interpreted according to the ordinary
meanings of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
1.8    Independence of Provisions. All agreements and covenants hereunder, under
the Loan Documents, and the other documents, instruments, and agreements entered
into in connection herewith shall be given independent effect such that if a
particular action or condition is prohibited by the terms of any such agreement
or covenant, the fact that such action or condition would be permitted within
the limitations of another agreement or covenant shall not be construed as
allowing such action to be taken or condition to exist.






SMRH:4842-8303-7620.12
Schedule A
 
 
24
 




--------------------------------------------------------------------------------






Schedule B
To
Credit Agreement
Closing Conditions
Bank must receive each of the following prior to the Closing Date, each in form
and substance satisfactory to Bank.
1.
This Agreement and each of the Loan Documents, all duly executed by Borrowers
and/or the other Persons party thereto, and acknowledged where required;

2.
A Certificate of the Secretary of each Loan Party, dated as of the Closing Date,
certifying (i) the incumbency and signatures of the officers who are executing
this Agreement and the Loan Documents on behalf of such Loan Party; (ii) the
Governing Documents of such Loan Party and all amendments thereto as being true
and correct and in full force and effect; and (iii) the resolutions of the
Members of such Loan Party as being true and correct and in full force and
effect, authorizing the execution and delivery of the Loan Documents, and
authorizing the transactions contemplated hereunder and thereunder, and
authorizing the officers to execute the same on behalf of such Loan Party;

3.
Each Loan Party's Certificate of Formation and all amendments thereto, certified
by the Secretary of State of each applicable jurisdiction of formation and dated
a recent date prior to the Closing Date;

4.
Certificates of status and good standing and foreign qualification for each Loan
Party, dated a recent date prior to the Closing Date, showing that such Loan
Party is in good standing and/or qualified to do business as a foreign entity
under the laws of the states indicated in Schedule 4.1.

5.
A certificate signed by an Authorized Officer of each Loan Party, dated as of
the Closing Date, certifying that (i) both immediately before and immediately
after giving effect to the transactions contemplated by this Agreement and the
Loan Documents, such Loan Party is and will be Solvent; (ii) to the best of
their Knowledge, the representations and warranties of each Loan Party contained
in this Agreement and the Loan Documents are true and correct, and to the best
of their Knowledge, both immediately before and immediately after giving effect
to the transactions contemplated by the Loan Documents and the Purchase
Agreement, no Event of Default or Default is continuing or shall occur;

6.
To the extent certificated, the original certificates evidencing 100% of the
issued and outstanding Ownership Interests of each Borrower and each Domestic
Subsidiary, and undated stock powers with respect thereto, duly executed in
blank;

7.
Due diligence with respect to Loan Parties (including background checks on
management), including audits, financial and legal survey;

8.
Uniform Commercial Code and other public record searches with respect to Loan
Parties;

9.
True and correct copies of all agreements, instruments and documents evidencing
Subordinate Debt, including without limitation, the Earnout;



SMRH:4842-8303-7620.12
Schedule B
 
 
25
 




--------------------------------------------------------------------------------





10.
The Term Loan Commitment Fee and all Expenses owing on the Closing Date;

11.
True and correct executed copies of the Purchase Agreement, including all
schedules and exhibits thereto, and all documents related thereto;

12.
Satisfactory evidence that the Acquisition has been duly consummated or shall be
duly consummated immediately upon the funding of the initial Loans in material
compliance with Applicable Law and on terms and conditions acceptable to Bank in
accordance with the Purchase Agreement without material waiver of any term or
condition thereof which has not been consented to by Bank;

13.
Copies of insurance binders or insurance certificates evidencing Borrowers'
having caused to be obtained insurance in accordance with Section 5.5;

14.
Evidence that no Material Adverse Effect shall have occurred;

15.
An originally executed copy of the favorable written opinion of Jackson Walker
L.L.P., counsel for the Loan Parties, in form and substance satisfactory to the
Bank, dated as of the Closing Date;

16.
The Payoff Letter from Existing Lender, and such UCC-3 Termination Statements
and other Lien releases as Bank shall require, duly executed by Existing Lender;

17.
Final credit approval by Bank, in its sole and absolute discretion; and

18.
Such other documents, instruments and agreements as Bank may reasonably request
in connection with the transactions contemplated hereunder or to perfect or
protect the Liens granted to Bank.







SMRH:4842-8303-7620.12
Schedule B
 
 
26
 


